Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

for

CALUMET OIL COMPANY

J.M. GRAVES L.L.C.

and

JMG OIL & GAS, LP

Dated as of September 16, 2006



--------------------------------------------------------------------------------

Table of Contents

 

               Page

1.

   Agreement of Sale and Purchase of Interests    2

2.

   Purchase Price; Closing    2    a.    Purchase Price    2    b.   
Post-Closing Purchase Price Adjustment    2    c.    Closing    2    d.   
Withholding Rights    2

3.

   Title Defects and Environmental Defects    3    a.    Title Defects    3   
b.    Escrow for Environmental Defects    5

4.

   Seller’s Representations And Warranties    6    a.    Organization and
Standing    6    b.    Power    6    c.    Authorization and Enforceability    6
   d.    Title to Interests    6    e.    Liability for Brokers’ Fees    7

5.

   Shareholders’ Representations and Warranties Concerning the Company    7   
a.    Organization and Qualification    7    b.    Power    7    c.   
Capitalization    8    d.    Capitalization of Subsidiaries    8    e.   
Financial Statements    8    f.    Events Subsequent to Most Recent Period End
   9    g.    Legal Compliance    9    h.    Tax Matters    10    i.    Material
Agreements    11    j.    Litigation    11    k.    Liability for Brokers’ Fees
   12    l.    Insurance    12    m.    Labor Matters and Employee Benefit Plans
   12    n.    Hedging Transactions    14    o.    Imbalances    14    p.   
Prepaid Obligations    14    q.    Preferential Rights; Restrictions on Transfer
   14    r.    Calls on Production    15    s.    Reserve Report    15    t.   
Operation of Wells    15    u.    Proceeds of Production    16    v.    Title to
the Company Operating Interests    16    w.    No Undisclosed Liabilities    16
   x.    Environmental Matters    16    y.    Company Real Property; Operating
Equipment    18

6.

   Partners’ and Members Representations and Warranties Concerning the
Partnership and the General Partner    18    a.    Organization and Standing   
18

 

Page i of iv



--------------------------------------------------------------------------------

   b.    Power    19    c.    Capitalization    19    d.    Financial Statements
   19    e.    Events Subsequent to Most Recent Period End    20    f.    Legal
Compliance    20    g.    Tax Matters    20    h.    Material Agreements    21
   i.    Litigation    22    j.    Liability for Brokers’ Fees    22    k.   
Insurance    22    l.    Labor Matters and Employee Benefit Plans    23    m.   
Hedging Transactions    24    n.    Imbalances    25    o.    Prepaid
Obligations    25    p.    Preferential Rights; Restrictions on Transfer    25
   q.    Calls on Production    25    r.    Reserve Report    25    s.   
Operation of Wells    26    t.    Proceeds of Production    26    u.    Title to
the Partnership Entities’ Operating Interests    26    v.    No Undisclosed
Liabilities    27    w.    Environmental Matters    27    x.    Partnership Real
Property; Operating Equipment    28

7.

   Purchaser’s Representations    29    a.    Organization and Standing    29   
b.    Power    29    c.    Authorization and Enforceability    29    d.   
Acquisition Not for Distribution Purposes    29    e.    Restriction on
Transfers    29    f.    Liability for Brokers’ Fees    30

8.

   Covenants    30    a.    Independent Evaluation; Access    30    b.   
Payment of Outstanding Indebtedness    30    c.    HSR Clearance    31

9.

   Operation of Business    31

10.

   Other Covenants    33    a.    Further Assurances    33    b.    Employment
Matters; Non-Solicitation    34    c.    Office Lease    35    d.    Company Tax
Status    35    e.    Section 338(h)(10) Election; Tax Adjustment    36    f.   
Section 754 Election    37    g.    Closing Tax Certificate    37    h.   
Cooperation on Tax Matters    37    i.    Acquisition of Related Operating
Interests    37

 

Page ii of iv



--------------------------------------------------------------------------------

   j.    Special Warranty of Title by Sellers    38

11.

   Conditions to Proceed with Closing    38    a.    Conditions to the Parties’
Obligation to Proceed with Closing    38    b.    Conditions to the Purchaser’s
Obligation to Proceed with Closing    38    c.    Conditions to the Sellers’
Obligation to Proceed with Closing    41

12.

   Actions to be Taken At Closing    41    a.    Sellers’ Actions at Closing   
41    b.    Purchaser’s Actions at Closing    42

13.

   Expiration of Representations, Warranties and Covenants    42

14.

   Indemnification    42    a.    Indemnification by Sellers    42    b.   
Exclusive Remedy for Breaches of Representations, Warranties and Covenants    43
   c.    Indemnification by Purchaser    43    d.    No Waiver of Fraud    43

15.

   Termination of Agreement    43

16.

   General Provisions    44    a.    Entire Agreement    44    b.    Binding
Effect    45    c.    Notices    45    d.    Severability    45    e.   
Governing Law; Waiver of Jury Trial    45    f.    Arbitration of Net Defect
Amount Disputes    46    g.    Counterparts; Facsimile Signatures    47    h.   
Notice of Developments    47    i.    Exclusivity    47    j.    Other
Post-Closing Covenants    47    k.    Press Releases and Public Announcements   
47    l.    No Third Party Beneficiaries    48    m.    Expenses    48    n.   
Limitation of Damages; Enforcement of Agreement    48    o.    Disclosure
Generally    48

17.

   Definitions.    48

Schedules

Seller Disclosure Schedules

Exhibits

  Exhibit A-1             –   Shareholders Exhibit A-2             –   Partners
Exhibit A-3             –   Members Exhibit B-1             –   Shares
Exhibit B-2             –   Partnership Interests Exhibit B-3             –  
Membership Interests

 

Page iii of iv



--------------------------------------------------------------------------------

Exhibit C    –    Purchase Price Allocation Exhibit D    –    Allocated Value,
Net Revenue Interests and Working Interests Exhibit E-1    –    Form of Title
Escrow Agreement Exhibit E-2    –    Form of Environmental Escrow Agreement
Exhibit F    –    Form of Legal Opinions Exhibit G    –    Spousal Consent
Exhibit H    –    Form of Assignment of Partnership Interests Exhibit I    –   
Form of Assignment of Membership Interests

 

Page iv of iv



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is made and entered into
this 16th day of September, 2006, among the parties identified on Exhibit A-1
(collectively, the “Shareholders” and individually a “Shareholder”), the parties
identified on Exhibit A-2 (collectively, the “Partners” and individually a
“Partner”), the parties identified on Exhibit A-3 (collectively, the “Members”
and individually a “Member”) (the Shareholders, the Partners and the Members in
their respective capacities sometimes being collectively referred to herein as
the “Sellers” and individually as a “Seller”), Calumet Oil Company, an Oklahoma
corporation (the “Company”), JMG Oil & Gas, LP, an Oklahoma limited partnership
(the “Partnership”), J.M. Graves L.L.C. (the “General Partner”, and together
with the Partnership, the “Partnership Entities”) (the Company, the Partnership
and the General Partner being sometimes referred to collectively as the
“Entities”), and Chaparral Energy, Inc., a Delaware corporation (the
“Purchaser”). The Sellers, the Company, the Partnership, the General Partner and
the Purchaser are each sometimes referred to herein as a “Party” and are
sometimes collectively referred to herein as the “Parties.”

RECITALS

A. WHEREAS, the Shareholders own all of the capital stock, warrants, options and
any other rights to acquire the capital stock of the Company outstanding on the
date set forth above (collectively, the “Shares”), such Shares being owned by
the Shareholders in the respective amounts set forth next to the Shareholders’
names on Exhibit B-1;

B. WHEREAS, the Partners own all of the partnership interests, warrants, options
and any other rights to acquire partnership interests in the Partnership other
than the general partner interest owned by the General Partner (collectively,
the “Partnership Interests”), such Partnership Interests being owned by the
Partners and the general partner interest owned by the General Partner in the
respective amounts set forth next to the Partners’ names on Exhibit B-2; and

C. WHEREAS, the Members own all of the membership interests, warrants, options
and any other rights to acquire membership interests in the General Partner
(collectively, the “Membership Interests”), such Membership Interests being
owned by the Members in the respective amounts set forth next to the Partners’
names on Exhibit B-3

D. WHEREAS, the Purchaser desires to purchase all, and not less than all, of the
Shares, the Partnership Interests and the Membership Interests (collectively,
the “Interests”), and the Sellers desire to sell the Interests for the Aggregate
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Agreement of Sale and Purchase of Interests. Subject to the terms and
conditions contained in this Agreement, the Sellers shall sell to the Purchaser,
and the Purchaser shall purchase from the Sellers, the Interests.

 

Page 1 of 59



--------------------------------------------------------------------------------

2. Purchase Price; Closing.

a. Purchase Price. Subject to the terms and conditions contained in this
Agreement, on the Closing Date, the Purchaser shall pay to the Sellers, in the
aggregate, an amount equal to $510,000,000.00 (the “Aggregate Purchase Price”),
subject to adjustment as provided in Section 2(b), Section 10(e), and Section 3
in consideration for the Interests. The Aggregate Purchase Price as adjusted
pursuant to Section 2(b), Section 10(e) and Section 3 is herein referred to as
the “Interest Purchase Price.” The parties hereto agree that the Interest
Purchase Price shall be allocated as set forth on Exhibit C.

b. Post-Closing Purchase Price Adjustment. If Working Capital as of the Closing
Date exceeds $6,000,000 plus net income from September 1, 2006 until the Closing
Date, then cash equal to the excess will be paid by the Purchaser to the Sellers
pro rata in accordance with the allocations to Sellers of the Aggregate Purchase
Price. If Working Capital is equal to or less than $6,000,00 plus net income
from September 1, 2006 until the Closing Date, then a payment from the Sellers
to the Purchaser will be made in an amount equal to the deficit. The cash held
by the Entities on the Closing Date will be at least $3,500,000 plus $1,800,000
of cash in the North Burbank Unit escrow account listed on Schedule 2(b) of the
Seller Disclosure Schedules. “Working Capital” will be computed for the Entities
on a consolidated basis as (A) cash, cash equivalents, accounts receivable and
other short-term assets less (B)(i) accounts payable and other short-term
liabilities plus (ii) all indebtedness for borrowed money, including interest
and premium, if any, thereon payable as of the Closing Date in connection with
the repayment of such indebtedness in accordance with Section 8(b), with such
GAAP items computed in accordance with GAAP consistently applied. Net income for
purposes of this Section shall be calculated before giving effect to permitted
bonus payments set forth in Schedule 9(f) of the Sellers Disclosure Schedule.
Purchaser shall use its commercially reasonable efforts to compute the
calculations of Working Capital as of the Closing Date and net income from
September 1, 2006 until the Closing Date within 120 days after the Closing Date.

c. Closing. The closing of this transaction shall be held at 9:00 a.m. on
Monday, October 31, 2006, or, if the conditions set forth in Section 11 have not
been satisfied by that date, two Business Days after the date on which the last
of the conditions set forth in Section 11 shall have been satisfied or waived,
in the offices of the Seller at 2455 East 51st, Suite 101, Tulsa, Oklahoma
74105, or at such other time, place or method to be mutually agreed upon by the
Parties (hereinafter, the “Closing” or “Closing Date”).

d. Withholding Rights. The Purchaser (in consummating the transactions
contemplated by this Agreement) and the Entities (from and after the Closing
Date) shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement such amounts as the Purchaser or an Entity
may be required to deduct and

 

Page 2



--------------------------------------------------------------------------------

withhold with respect to the making of such payment under any provision of
federal, state, local or foreign tax law. If the Purchaser or an Entity so
withholds amounts, such amounts shall be remitted to the appropriate tax
authority and treated for all purposes of this Agreement as having been paid to
the Person in respect of whom the Purchaser or the Entity made such deduction or
withholding.

3. Title Defects and Environmental Defects.

a. Title Defects.

I. As soon as reasonably practicable (and on an ongoing basis), but no later
than 5:00 p.m. Central Time on Monday, October 23, 2006 (the “Objection
Deadline”), the Purchaser may notify the Sellers in writing of Title Defects
affecting assets of the Entities or their Subsidiaries. The Purchaser’s notice
asserting Title Defects shall include a reasonably detailed description and
explanation (including any available supporting documentation) of each Title
Defect claimed, the assets affected, and the value that the Purchaser in good
faith attributes to the Title Defect, which shall not exceed the Allocated Value
of such property. The Purchaser and the Sellers shall meet periodically to
attempt to agree on resolution with respect to Title Defects. The Sellers shall
have the right, but not the obligation, to attempt, at their sole cost, to cure
or remove any Title Defects. The Sellers’ election to attempt to cure a Title
Defect shall not constitute a waiver of Sellers’ right to dispute the existence,
nature or value of, or cost to cure, the Title Defect. In the event that any
Title Defect(s) as to which the Purchaser has given the Sellers timely notice as
provided in this Section 3(a) are not remedied or cured prior to Closing, then,
subject to the other provisions of this Section 3, the Aggregate Purchase Price
shall be reduced by the aggregate value of all such uncured Title Defects,
determined as follows: (1) where the Sellers agree in writing with the value of
the Title Defect as set forth in the Purchaser’s notice, that value shall be the
value of the Title Defect; (2) if the Title Defect is a lien, encumbrance or
other charge upon a property which is undisputed and liquidated in amount, then
the value of the Title Defect shall be the lesser of (A) the Allocated Value of
such property or (B) the amount necessary to be paid to the obligee to remove
the Title Defect from the interest of the affected Entity or its Subsidiary in
the affected property; (3) if the Allocated Value for a property is positive and
the Title Defect represents a discrepancy between the Net Revenue Interest for
such property and the Net Revenue Interest for that property stated on
Exhibit D, then the value of such Title Defect shall be the product of the
Allocated Value for such property multiplied by a fraction, the numerator of
which is the decrease in Net Revenue Interest and the denominator of which is
the Net Revenue Interest stated on Exhibit D (it being understood that if such
reduction in Net Revenue Interest is not accompanied by a proportionate decrease
in the Working Interest then such discrepency shall constitute a separate Title
Defect); and (4) if the Title Defect represents an obligation, encumbrance,
burden or charge upon or other defect in title to the affected property of a
type not described in subsections (1), (2) or (3) above, the value of the Title
Defect shall be determined by taking into account the Allocated Value for the
property so

 

Page 3



--------------------------------------------------------------------------------

affected, the portion of the property affected by the Title Defect, the legal
effect of the Title Defect, the potential economic effect of the Title Defect
over the life of the affected property, and such other factors as are
appropriate to make a proper evaluation, in each case net to the interest, as
represented on Exhibit D, of the affected Entity and its Subsidiaries in the
affected property.

II. De Minimis Title Defects and Title Defect Threshold. Notwithstanding
anything contained in this Agreement to the contrary, the Purchaser shall not be
entitled to an Aggregate Purchase Price reduction for any individual Title
Defect that has a value (determined in accordance with Section 3(a)) of less
than $10,000 (a “De Minimis Defect”). In addition, notwithstanding anything
contained in this Agreement to the contrary, the Purchaser shall not be entitled
to an Aggregate Purchase Price reduction for Title Defects pursuant to
Section 3(a) unless the aggregate value of all uncured Title Defects (“Aggregate
Title Defect Amount”) exceeds $2,500,000 (the “Title Defect Threshold”).

III. Disagreements as to Defect Amount. If the Sellers and the Purchaser are
unable to mutually agree upon the Aggregate Title Defect Amount at least two
Business Days prior to the Closing Date, and if the Purchaser’s good faith
estimate of the Aggregate Title Defect Amount exceeds the Title Defect
Threshold, then at the Closing (1) the portion of the Aggregate Purchase Price
payable at Closing shall be reduced by the Purchaser’s good faith estimate of
the Aggregate Title Defect Amount and (2) the Purchaser shall deliver to the
Escrow Agent pursuant to an escrow agreement substantially in the form of
Exhibit E-1 attached hereto (the “Title Escrow Agreement”) the difference
between the Purchaser’s good faith estimate and the Sellers’ good faith estimate
of the reduction to the Aggregate Purchase Price attributable to Title Defects.
The disputed Title Defects shall be resolved post-Closing by arbitration
conducted pursuant to Section 15(f). All amounts escrowed pursuant to this
Section 3(a)(III) shall be distributed by the Escrow Agent to the Sellers and/or
the Purchaser, and the Aggregate Purchase Price shall be adjusted, in accordance
with the arbitration decision reached in accordance with Section 15(f).

IV. Post-Closing Curative. Provided that the Aggregate Title Defect Amount
exceeds the Title Defect Threshold, the Sellers shall have 90 days following the
Closing Date to attempt to cure any Title Defect. Any disputes as to whether a
Title Defect has been cured shall be submitted to arbitration conducted pursuant
to Section 15(f). With respect to any Title Defect that the Sellers cure, in
whole or in part, within such 90-day period following the Closing Date, the
reduction in the Aggregate Purchase Price made at Closing with respect to such
Title Defect shall be adjusted to reflect such curative, and the Sellers shall
be entitled to periodic distributions from the Escrow Agent of amounts related
to such cured Title Defects. In the event that the total amount owed to the
Sellers as a result of post-closing curatives pursuant to this Section 3(a)(IV)
exceeds the total amount deposited with the Escrow Agent pursuant to
Section 3(a)(III), then the Purchaser shall pay the Sellers the amount of such
excess, and the Purchaser

 

Page 4



--------------------------------------------------------------------------------

shall cause the release of any amounts held in escrow to the Sellers, within
five Business Days after the end of the 90-day post-closing cure period (or, if
defect disputes are submitted to arbitration pursuant to Section 15(f), within
five Business Days after the final decision of the arbitrators). If, at the end
of the 90-day post-closing cure period, the aggregate value of all remaining
Title Defects no longer exceeds the Title Defect Threshold, then the reduction
of the Aggregate Purchase Price for Title Defects made at Closing will be
reversed, and (after giving full effect to any distributions previously made to
the Sellers from the escrow account established pursuant to Section 3(a)(III))
the Purchaser shall pay the full amount of the reduction in the Aggregate
Purchase Price remaining in respect of such Title Defects to the Sellers.

b. Escrow for Environmental Defects. At Closing, $10,000,000 of the Aggregate
Purchase Price shall be deposited by the Purchaser with JPMorgan Chase Bank,
N.A. (“Escrow Agent”) pursuant to an escrow agreement substantially in the form
of Exhibit E-2 attached hereto (the “Environmental Escrow Agreement”). Such
amount, together with interest or other earnings thereon, is referred to herein
as the “Escrow Amount.” For a period of one (1) year after Closing, the
Purchaser may notify the Sellers in writing of any Environmental Claims or other
non-compliance with Environmental Laws by either Entity, any Subsidiary of
either Entity, or any Person whose liability for an Environmental Claim any
Entity, or any Subsidiary of any Entity, has retained, assumed or indemnified
either contractually or by operation of law, occurring prior to the Closing (an
“Environmental Defect”). Each such notice asserting Environmental Defects shall
include a report of an independent, third-party environmental consultant
identifying and describing the Environmental Defect in reasonable detail,
together with any other available supporting documentation, and the estimated
amount necessary to remediate, remove, repair, clean, and settle damages and
claims associated with the Environmental Defect (collectively, “Environmental
Remediation Costs”). The Escrow Agent shall, from time to time upon request by
the Purchaser and/or an Entity, distribute from the Escrow Amount to such
Purchaser and/or Entity the Environmental Remediation Costs incurred by such
Person with respect to timely asserted Environmental Defects. The Purchaser
shall promptly notify the Sellers in writing of each such distribution by the
Escrow Agent, which notification shall include the date, amount and specific
purpose of such distribution. Within sixty (60) days after the first anniversary
of the Closing Date, the Purchaser shall direct the Escrow Agent to disburse to
Sellers the amount, if any, remaining in the escrow account after deduction of
the remaining estimated Environmental Remediation Costs associated with timely
asserted Environmental Defects. Thereafter, if any amount remains in the escrow
account upon final resolution of the timely asserted Environmental Defects and
payment of all of Purchaser’s and/or the Entities’ Environmental Remediation
Costs, such remaining amount shall be distributed to the Sellers.
Notwithstanding anything contained in this Agreement to the contrary, (1) the
Purchaser shall not be entitled to an Aggregate Purchase Price reduction for
Environmental Remediation Costs for any individual remediation site that are
less than $10,000 (it being agreed that the existing environmental claims on the
Fox Deese Unit and claims associated with the cleanup of the North Burbank Unit
and South Burbank Unit each will be considered one remediation site for purposes
of this threshold) and (2) following the Closing Date, distributions from the
Escrow Amount shall be the exclusive remedy available to the Purchaser for
Environmental Defects.

 

Page 5



--------------------------------------------------------------------------------

4. Seller’s Representations And Warranties. Except as set forth on the Seller
Disclosure Schedules (each Section of which qualifies the correspondingly
numbered representation and warranty or covenant to the extent specified
therein, provided that any disclosure set forth in the Seller Disclosure
Schedules with respect to any particular Section shall be deemed to be disclosed
in reference to all other applicable sections of this Agreement if the
disclosure in respect of the particular Section is sufficient on its face
without further inquiry reasonably to inform Purchaser of the information
required to be disclosed in respect of the other sections to avoid a breach
under the representation and warranty or covenant corresponding to the other
sections) dated the date hereof and delivered to the Purchaser concurrently with
the execution and delivery of this Agreement (the “Seller Disclosure
Schedules”), each Seller hereby severally and not jointly represents and
warrants to Purchaser, with respect to itself/himself/herself, as follows:

a. Organization and Standing. To the extent Seller is a corporation,
partnership, limited liability company, trust or other entity formed under the
laws of any state, Seller is duly organized, validly existing and in good
standing under the laws of the state of its organization and in such other
jurisdictions necessary for the consummation of this Agreement.

b. Power. Seller has all requisite power and authority to carry on its business
as presently conducted and to enter into and perform its obligations under this
Agreement. The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions hereof will not,
violate, or be in conflict with, any provision of its governing documents, to
the extent applicable, or any provision of any agreement or instrument to which
it is a party or by which it is bound, or to any judgment, decree, order,
statute, rule or regulation applicable to it. No authorizations, consents or
approvals of, or notices to or filings with, any third party or governmental
authority are necessary for the consummation by Seller of the transactions
contemplated hereby, except for such authorizations, consents or approvals as
shall have been obtained or such notices or filings as shall have been accepted
before the Closing Date.

c. Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the transactions contemplated hereby have been duly and
validly authorized by all requisite actions of the Seller. This Agreement
constitutes the legal, valid and binding obligation of the Seller and is
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors generally, as well as to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

d. Title to Interests. Seller owns the Shares indicated on Exhibit B-1, the
Partnership Interests indicated on Exhibit B-2 and/or the Membership Interests
indicated in Exhibit B-3, and at Closing, will convey to Purchaser good and
marketable title to the applicable Interests free and clear of any and all
liens, mortgages, claims, encumbrances, pledges or security interests and all
other defects of title, adverse claims or other matters whatsoever (other than
those arising under federal and state securities laws).

 

Page 6



--------------------------------------------------------------------------------

e. Liability for Brokers’ Fees. Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transactions contemplated by this Agreement for which the Purchaser, the Company
or the Partnership Entities shall have any responsibility.

5. Shareholders’ Representations and Warranties Concerning the Company. Except
as set forth in the Seller Disclosure Schedules, each Shareholder hereby jointly
and severally represents and warrants to the Purchaser that the statements
contained in this Section 5 are true and correct as of the date of this
Agreement.

a. Organization and Qualification. The Company is a corporation formed under the
laws of the state of Oklahoma and is (1) duly organized, validly existing and in
good standing under the laws of the State of Oklahoma and (2) duly qualified or
admitted to do business and in good standing in each jurisdiction where the
character of the properties owned or leased by it or the nature of its
activities make such qualification necessary. Except as disclosed in
Schedule 5(a) of the Seller Disclosure Schedules, the Company does not directly
or indirectly own any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for, any equity or similar interest in, any
corporation, partnership, limited liability company, joint venture or other
business association or entity. The Sellers have previously delivered or made
available to the Purchaser correct and complete copies of the certificate or
articles of incorporation, bylaws or code of regulations (or other comparable
constituent or organizational documents) of the Company, and each of which, as
so delivered is in full force and effect.

b. Power. The Company and its Subsidiaries have all requisite power and
authority to carry on their businesses as presently conducted and to enter into
and perform their obligations under this Agreement. Except as set forth on
Schedule 5(b) of the Seller Disclosure Schedules, the execution and delivery of
this Agreement do not, and the consummation of the transactions contemplated by
this Agreement will not: (1) violate or conflict with any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling or other
restriction of any governmental authority or court to which the Company or its
Subsidiaries are subject or any provision of the certificates of incorporation
or bylaws of the Company or its Subsidiaries or any agreement among the
stockholders of any such corporation; or (2) violate, conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, cancel or receive any
payment under, require any notice of consent under, or result in the imposition
of any lien, claim or encumbrance upon any of the assets of the Company or its
Subsidiaries under, any agreement, contract, lease, license, instrument or other
arrangement to which the Company or its Subsidiaries are a party, by which the
Company or its Subsidiaries are bound or to which the assets of the Company or
its Subsidiaries are subject. Except as set forth on Schedule 5(b) of the Seller
Disclosure Schedules, none of the Company or its Subsidiaries is required to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of, any third party or any governmental authority in order to
execute and deliver this Agreement or consummate the transactions contemplated
hereby.

 

Page 7



--------------------------------------------------------------------------------

c. Capitalization. The Company’s authorized capital stock consists of 30,020,000
shares of which (1) 20,000 shares are authorized as voting common stock, par
value $1.00 per share (“Common Stock”), and (2) 30,000,000 shares are authorized
as non-voting Class B common stock, par value $0.001 per share (“Non-Voting
Common Stock”). As of the date hereof, there are 20,000 shares of Common Stock
issued and outstanding and 20,000,000 shares of Non-Voting Common Stock issued
and outstanding. All outstanding shares have been validly issued, are fully paid
and non-assessable, were not issued in violation of the terms of any contract
binding upon the Company and were issued in compliance with all governing
documents of the Company. There are no outstanding subscriptions, options,
warrants, conversion rights, convertible securities, preemptive rights,
preferential rights (contractual or otherwise), “phantom” stock rights, or
agreements, understandings or arrangements of any kind relating to equity
securities (together, “Options”), obligating the Company or any of its
Subsidiaries to issue or sell any capital stock of the Company or to grant,
extend or enter into any Option with respect thereto. At Closing, the Purchaser
will acquire all of the issued and outstanding shares of capital stock and
Options of the Company.

d. Capitalization of Subsidiaries. Except as disclosed in Schedule 5(d) of the
Seller Disclosure Schedules, all of the outstanding capital shares of each
Subsidiary of the Company that is a corporation are duly authorized, validly
issued, fully paid and nonassessable and are owned, beneficially and of record,
by the Company or a Subsidiary wholly owned, directly or indirectly, by the
Company, free and clear of any liens, claims, mortgages, encumbrances, pledges,
security interests, equities and charges of any kind (each a “Lien”). Except as
disclosed in Schedule 5(d) of the Seller Disclosure Schedules, there are no
(i) outstanding Options obligating the Company or any of its Subsidiaries to
issue or sell any capital shares of any Subsidiary of the Company that is a
corporation or to grant, extend or enter into any such Option or (ii) voting
trusts, proxies or other commitments, understandings, restrictions or
arrangements in favor of any person other than the Company or a Subsidiary
wholly owned, directly or indirectly, by the Company with respect to the voting
of or the right to participate in dividends or other earnings on any capital
shares of any Subsidiary of the Company. Except as disclosed in Schedule 5(d) of
the Seller Disclosure Schedule, there are no outstanding contractual obligations
of the Company or any Subsidiary of the Company to repurchase, redeem or
otherwise acquire any shares of capital stock of any Subsidiary of the Company
or to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Subsidiary of the Company or any other
person.

e. Financial Statements. Attached hereto as Schedule 5(e) are the following
financial statements (collectively, the “Financial Statements”): (1) audited
consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2003, and the related consolidated statements of income,
shareholders’ equity, and cash flows of the Company and its Subsidiaries for the
year ended December 31, 2003; (2) unaudited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2005 and 2004, and the related
consolidated statements of income, shareholders’ equity,

 

Page 8



--------------------------------------------------------------------------------

and cash flows of the Company and its Subsidiaries for the two years ended
December 31, 2005; and (2) an unaudited consolidated balance sheet of the
Company as of June 30, 2006 (the “Most Recent Period End”) and related
consolidated statement of income for the six months then ended. The Financial
Statements at and for the six-month period ended June 30, 2006 are herein
referred to as the “Most Recent Financial Statements.” The Financial Statements
(other than the Most Recent Financial Statements) have been prepared in
accordance with GAAP in all material respects applied on a consistent basis
throughout the periods covered thereby, and all of the Financial Statements
(including the notes thereto) present fairly, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as of such
dates and the results of operations for such periods, and are consistent with
the books and records of the operations for such periods, and are consistent
with the books and records of the Company; provided, however, that the Most
Recent Financial Statements are subject to normal year-end adjustments and lack
footnotes and other presentation items. Schedule 5(e) sets forth a summary of
any related party transactions and cash flow information since December 31, 2005
with respect to any transactions between the Company or its Subsidiaries, on one
hand, and any affiliates of the Company or its Subsidiaries or affiliates of any
of the shareholders of the Company, on the other hand.

f. Events Subsequent to Most Recent Period End. Except as set forth on Schedule
5(f), since the date of the Most Recent Financial Statements, there have not
been any (1) distributions by the Company to the holders of its equity
securities or (2) changes in the assets, condition, affairs (financial or
otherwise) or business prospects of the Company and its Subsidiaries, taken as a
whole, which have had or would be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect.

g. Legal Compliance. Except as set forth on Schedule 5(g) of the Seller
Disclosure Schedules, the Company and each of its Subsidiaries: (1) are in
compliance with all applicable federal, state, local, tribal or foreign laws
(including statues, rules, regulations, codes, plans, writs, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) (collectively,
“Laws”); (2) have or have timely applied for all permits, licenses, certificates
of authority, orders and approvals of, and have made all filings and
applications with, federal, state, local, tribal and foreign regulatory bodies
required to carry on their current operations in the ordinary course of business
(collectively, “Permits”); (3) have not received any notice, charge, claim or
action of any filed, commenced or, to its knowledge, threatened action alleging
any violation of Laws; and (4) have not received any notice that any Permit
required to carry on its current operations in the ordinary course of business
will be terminated or modified or cannot be renewed in the ordinary course of
business, and has no knowledge of any reasonable basis for any such termination,
modification or non-renewal, and the execution, delivery and performance of this
Agreement or any other transactions contemplated hereby do not and will not
violate any such Permit or result in any termination, modification or
non-renewal thereof.

 

Page 9



--------------------------------------------------------------------------------

h. Tax Matters.

I. The Company, each of its Subsidiaries and each affiliated, consolidated,
combined or unitary group of which the Company or any of its Subsidiaries is or
has been a member (a “Company Affiliated Group”), has filed timely with the
appropriate taxing authorities all Tax Returns required to be filed by the
Company, its Subsidiaries or any Company Affiliated Group. Each such Tax Return
is true, correct and complete in all material respects. All Taxes of the Company
and its Subsidiaries that are due and payable have been timely paid in full.
There are no unpaid Taxes of the Company and its Subsidiaries as of the Most
Recent Period End.

II. There is no action, suit, proceeding, investigation, audit, claim or
assessment pending or threatened with respect to the Company or its Subsidiaries
with respect to a liability for Taxes or with respect to any Tax Return. No
deficiency for any Tax has been assessed with respect to the Company or its
Subsidiaries which has not been paid in full. There are no liens for Taxes upon
the assets or properties of the Company or its Subsidiaries other than liens for
Taxes not yet due and payable and for which adequate reserves have been
established in the Financial Statements.

III. Each of the Company and its Subsidiaries has withheld and timely paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, member or other third
party.

IV. There are no outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns of the Company or its Subsidiaries.

V. None of the Company or its Subsidiaries is a party to, is bound by, or has
any obligation under, any Tax sharing agreement, Tax indemnification agreement
or similar contract or arrangement, and none of the Company or its Subsidiaries
has any potential liabilities or obligations to any Person as a result of, or
pursuant to, any such agreement, contract or arrangement. None of the Company or
its Subsidiaries has any liability for Taxes of another Person by contract or
otherwise.

VI. The Company (1) has at all times since its election in 1981 been a “small
business corporation” within the meaning of Section 1361(b) of the Code (“S
Corporation”) and any corresponding provision of applicable state and local
income tax law, (2) has had in effect at all times its election in 1981 a valid
election under Section 1362(a) of the Code and (3) will be treated as an S
Corporation at all times from the date hereof through the Closing Date.

VII. Neither the Company nor any Subsidiary has been a member of an “affiliated
group” (within the meaning of Section 1504 of the Code) filing a consolidated
federal income Tax Return or a member of any other group of entities with which
the Company or any Subsidiary filed or was required to file Tax Returns on a
consolidated, combined, unitary or similar basis (other than by reason of being
a disregarded entity for income Tax purposes).

 

Page 10



--------------------------------------------------------------------------------

VIII. The Company will have no liability for any Taxes under Section 1374 of the
Code (or any similar provision of state or local law) in connection with the
deemed sale of assets caused by the Section 338(h)(10) Election (as hereinafter
defined) or otherwise.

i. Material Agreements. Schedule 5(i) lists all: (1) governing documents of the
Company and its Subsidiaries (including, without limitation, certificates of
incorporation, certificates of designation, bylaws, stockholder agreements,
investor rights agreements and other similar instruments), (2) agreements and
contracts (whether oral or written) with Persons who are or will be affiliates
of the Company or affiliates of any stockholders of the Company immediately
prior to Closing that will be binding on the Company or its Subsidiaries (or the
assets of the Company or its Subsidiaries) after Closing, (3) agreements for the
sale or purchase of Hydrocarbons produced from or attributable to the assets of
the Company or its Subsidiaries, except for agreements that expire by their
terms or may be terminated without penalty within 30 days after the Closing
Date, (4) other than as listed on Schedule 5(n), any puts, calls or other rights
of acquisition or disposition pursuant to which the Company or any of its
Subsidiaries could be required to purchase or sell, as applicable, any assets
(including equity interests of any Person) that have a market value purchase
price of more than $50,000, or, with respect to calls on production, that
obligate the Company or any of its Subsidiaries to sell Hydrocarbons at a price
which is less than market value, (5) instruments that create any area of mutual
interest, or that materially restrain, limit or impede the Company’s or any of
its Subsidiaries’ ability to compete with or conduct any business or line of
business, including geographic limitations on the Company’s or is Subsidiaries’
activities, (6) instruments that create or evidence an asset purchase or sale
agreement that has not been consummated as of the date hereof, (7) contracts to
which the Company or any Subsidiary is a party, the performance of which will
involve consideration in excess of $100,000 per year, or (8) any other agreement
not described in (1) through (7) above the existence or loss of which has had or
would be reasonably likely to have a Material Adverse Effect on the Company
(collectively, the “Company Material Agreements”). The Company has made or will
make available to the Purchaser a copy of each Company Material Agreement and
all minute books of the Company and its Subsidiaries, the copies of which are
true, accurate and complete in all material respects. With respect to each
Company Material Agreement, the Company is not in breach or default of the terms
and conditions of such agreement.

j. Litigation. (1) There is no action, suit, proceeding, hearing, audit,
citation, summons, supeona, inquiry or investigation of any nature, civil,
criminal, or regulatory, in law or in equity, by or before any court or
quasi-judicial or administrative agency of any jurisdiction or arbitrator
(“Litigation”) pending, or, to the knowledge of the Company or its Subsidiaries,
threatened, against, relating to or naming as a party thereto the Company or any
of its Subsidiaries, any of their respective properties or assets or any of the
Company’s officers or directors (in their capacities as such), (2) there is no
agreement, order, judgment, decree, injunction or award of any governmental
entity or

 

Page 11



--------------------------------------------------------------------------------

arbitrator against and/or binding upon the Company, any of its Subsidiaries or
any of the Company’s officers or directors (in their capacities as such), and
(3) there is no Litigation that the Company or any of its Subsidiaries has
pending against other parties, where such Litigation is intended to enforce or
preserve material rights of the Company or any of its Subsidiaries.

k. Liability for Brokers’ Fees. Neither the Company nor its Subsidiaries have
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which the
Purchaser or the Entities shall have any responsibility.

l. Insurance. Schedule 5(l) describes all contracts of insurance maintained by
the Company, which are in full force and effect, and all premiums due and owing
in connection with such policies have been paid. The Company has given notice or
has otherwise presented every material claim known to the Company to be covered
by insurance under its insurance policies or contracts in a timely fashion.

m. Labor Matters and Employee Benefit Plans. Except as shown on Schedule 5(m) of
the Seller Disclosure Schedules:

I. Schedule 5(m)(I) lists all Benefit Plans of the Company. With respect to each
such Benefit Plan, to the extent applicable, Seller has made or will make
available to Purchaser true and accurate copies of (1) the most recent plan and
related trust documents, insurance contracts or other funding arrangements, and
any amendments or participation agreements relating thereto; (2) the most recent
summary plan description and all related summaries of material modification;
(3) the most recent Forms 5500 and all schedules thereto; (4) the most recent
actuarial report, if any; (5) for any Benefit Plan intended to be qualified
under Section 401(a) of the Code, the most recent favorable determination letter
received from the IRS; and (6) descriptions of all claims filed and pending
(other than for benefits in the normal course), lawsuits pending, grievances
pending and similar actions pending with respect to each of the Company’s
Benefit Plans. All Benefit Plans and their related trusts have been and are
(i) maintained in accordance with each such plan’s and trust’s terms and
(ii) operated in compliance with the requirements of all applicable federal and
state statutes and regulations. Each Benefit Plan intended to be qualified under
Section 401 of the Code is so qualified, has received a current favorable
determination or opinion letter(s) from the IRS as to its qualified status, and
no fact or event has occurred (or failed to occur) since the date of such
letter(s) that could adversely affect the qualified status of any such Benefit
Plan. Each of the Benefit Plans can be unilaterally terminated in accordance
with its terms and without liability to the Company or any of its Subsidiaries
other than for ordinary administration expenses, benefits accrued or, with
respect to welfare benefit plans, claims incurred thereunder through the date of
such termination, and the transactions contemplated by this Agreement will not
result in the imposition of any restrictions, limitations or penalty on the
right to amend or terminate any Benefit Plan.

 

Page 12



--------------------------------------------------------------------------------

II. Neither the Company nor any ERISA Affiliate has ever established,
maintained, contributed to or had any liability or obligation to contribute to
(1) any Pension Plan that is subject to Section 412 of the Code or Title IV of
ERISA; (2) any “multiemployer plan” within the meaning of Section 3(37) or
4001(a)(3) of ERISA; (3) any “multiple-employer plan” within the meaning of
Section 413 of the Code or Section 4063 or 4064 of ERISA; or (4) any Benefit
Plan providing medical, health, or other welfare-type benefits for any former
employee, director or individual independent contractor of the Company or any
ERISA Affiliate other than in accordance with COBRA or any similar state or
local laws.

III. Neither the Company nor any of its Subsidiaries is a party to, or has ever
been a party to, any collective bargaining agreement.

IV. The execution and delivery of, and the performance of the transactions
contemplated by, this Agreement will not (either alone or upon the occurrence of
any additional or subsequent events) constitute an event under any Benefit Plan,
trust or loan that will or may result in any payment (whether of severance pay
or otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any current
or former employee, director or individual independent contractor of the Company
or its Subsidiaries.

V. The Company has made no agreement with any Person, including, but not limited
to, any employee, director or Seller, regarding the tax treatment of the
Interests, nor does the Company have any obligation to “gross-up” any payments
to any Person, including, but not limited to, any employee, director or Seller
for any income or excise tax or penalty that may be imposed on such Person.

VI. All contributions (including all employer contributions and employee
contributions), premiums or other payments required to have been made under any
of the Benefit Plans (including workers compensation) or by law to any funds or
trusts established thereunder or in connection therewith have been made by the
due date thereof (including any valid extension);

VII. None of the Benefit Plans are currently under audit by any regulatory
authority with jurisdiction over such plans;

VIII. Other than routine claims for benefits, there are no claims (including any
enforcement initiatives by any regulatory authority) pending or, to the
knowledge of the Company or the Sellers, threatened, against any such plan or
against the assets of any such plan or of the Company or any of its ERISA
Affiliates with respect to any such plan, nor are there any current or, to the
knowledge of the Company or any of the Sellers, threatened, liens on the assets
of any such plan or of the Company or any of its ERISA Affiliates with respect
to any such plan;

 

Page 13



--------------------------------------------------------------------------------

IX. No condition exists (or fails to exist) or event or transaction has occurred
(or failed to occur) with respect to any of the Benefit Plans which would result
in the Company or any of its ERISA Affiliates incurring any material tax, fine,
penalty or liability (other than any routine liability in the ordinary course)
as a result of sponsoring, administering, maintaining, contributing to or
participating in the Benefit Plans.

n. Hedging Transactions. Schedule 5(n) sets forth all obligations (including,
without limitation, any obligations relating to the posting of collateral and
the actual amounts posted as collateral, whether in the form of cash, letters of
credit or otherwise, in respect of such obligations) of the Company and its
Subsidiaries (collectively, “Hedge Obligations”) in respect of any futures,
hedges, swaps, collars, puts, calls, floors, caps, options, forward sales,
forward purchases or other contracts or derivative securities that are intended
to benefit from, relate to or reduce or eliminate the risk of fluctuations in
the price of commodities (including, without limitation, Hydrocarbons), interest
rates, currencies or securities (collectively, “Hedge Transactions”). All such
Hedge Transactions were, and any Hedge Transactions entered into after the date
of this Agreement will be, entered into in accordance with applicable Laws, and
in accordance with the investment, securities, commodities, risk management and
other policies, practices and procedures employed by the Company and its
Subsidiaries. The Company and each of its Subsidiaries have duly performed all
of their respective obligations under the Hedge Transactions to the extent that
such obligations to perform have accrued, and, to the knowledge of the Company,
there are no material breaches, violations, collateral deficiencies, requests
for collateral or demands for payment (except for ordinary course margin deposit
requests), or defaults or allegations or assertions of such by any party
thereunder. The Company and its Subsidiaries have not entered into any Hedge
Transaction for the purposes of speculation.

o. Imbalances. Except as set forth on Schedule 5(o), (1) there are no aggregate
production, pipeline transportation or processing imbalances or penalties
existing with respect to the Company, its Subsidiaries or the Company Operating
Interests and (2) neither the Company nor its Subsidiaries have received a
deficiency payment under any Hydrocarbon contracts for which any party has a
right to take deficiency Hydrocarbons from the Company or its Subsidiaries, nor
have the Company or its Subsidiaries received any payments for production which
are subject to refund or recoupment out of future production.

p. Prepaid Obligations. Except as set forth on Schedule 5(p), neither the
Company nor its Subsidiaries are subject to any “take or pay” arrangement,
production payment arrangement, or other agreement or arrangement which require
it to deliver or to suffer the delivery of Hydrocarbons produced in connection
with any of the Company Operating Interests at some future time (or make a cash
payment in lieu thereof) without then or thereafter receiving full payment
therefor and without deduction or credit on account of such arrangement from the
price that would otherwise be received.

q. Preferential Rights; Restrictions on Transfer. Except as set forth on
Schedule 5(q), there are no preferential rights to purchase or other similar
rights or restrictions on

 

Page 14



--------------------------------------------------------------------------------

assignment, including requirements for consents from third parties to
assignment, affecting the Company Operating Interests that would be applicable
to, or required for the consummation of, the transactions contemplated by this
Agreement, and the transactions contemplated by this Agreement will not create
in any individual or entity any option to purchase, preferential right to
purchase or similar rights with respect to the Company Operating Interests.

r. Calls on Production. Except as set forth on Schedule 5(r), there are no calls
on production (whether or not exercised) or other similar marketing restrictions
affecting the Company Operating Interests, nor will the transactions
contemplated by this Agreement create any such calls on production.

s. Reserve Report. The Sellers have furnished to Purchaser the Company’s
estimate of Company’s and Company Subsidiaries’ oil and gas reserves as of
December 31, 2004, determined by Bob Burlingame (the “Company Reserve Report”).
In connection with the preparation of the Company Reserve Report, the Company
made available to Bob Burlingame all material information then in the Company’s
possession to enable Bob Burlingame to determine such estimate as of
December 31, 2004. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company, the
factual, non-interpretive data on which the Company Reserve Reports were based
for purposes of estimating the oil and gas reserves set forth in the Company
Reserve Report was accurate. Since the date of the Company Reserve Report, there
have been (i) no material adverse changes in the information provided to the
engineers and (ii) no material adverse changes that, when aggregated with other
changes, would cause or be reasonably likely to cause a materially adverse
revision to the estimates of aggregate oil and gas quantities reflected in the
Company Reserve Report or the estimated future net cash flows to be received
from such quantities as reflected in the Company Reserve Report, except for
(w) production of oil, gas and other Hydrocarbons in the ordinary course of
business, (x) changes which adversely affect the oil and gas exploration and
development industry generally (including, without limitation, changes in
commodity prices, general market prices and regulatory changes), (y) changes
that arise out of general economic or industry conditions or (z) those matters
reflected on Schedule 5(s). With the exception of the express terms of the
warranties set forth in this Section 5(s), the Sellers make no warranty, express
or implied, with respect to the Company Reserve Report, including, without
limitation, any conclusions, opinions, projections, assumptions or judgments set
forth in the Company Reserve Report.

t. Operation of Wells. All Wells operated by the Company or its Subsidiaries,
and to the knowledge of the Company, all Wells operated by third parties in
which the Company or its Subsidiaries own an interest, have been drilled,
operated and produced in accordance in all material respects with reasonable,
prudent oil and gas field practices and in compliance in all material respects
with the applicable oil and gas leases and applicable Law. No claim, notice or
order from any governmental entity or other Person has been received by the
Company or any of its Subsidiaries due to Hydrocarbon production in excess of
allowables or similar violations that could result in curtailment of production
after the Closing Date from any Company Operating Interests.

 

Page 15



--------------------------------------------------------------------------------

u. Proceeds of Production. Except as set forth in Schedule 5(u), all proceeds
from the sale of the Company’s and its Subsidiaries’ interest in Hydrocarbons
produced from the Company Operating Interests are being received by the Company
and its Subsidiaries in a timely manner and are not being held in suspense for
any reason.

v. Title to the Company Operating Interests. To the knowledge of the Sellers,
the Company and its Subsidiaries have Defensible Title to the Company Operating
Interests free and clear of all Liens, except for Permitted Encumbrances. To the
knowledge of the Sellers, the oil and gas leases and other agreements that
provide the Company and its Subsidiaries with operating rights in the Company
Operating Interests are in full force and effect. The rentals, royalties and
other payments due thereunder have been properly and timely paid and there is no
existing default (or event that, with notice or lapse of time or both, would
become a default) under any of such oil and gas leases or other agreements. All
royalties, overriding royalties and other burdens on production due with respect
to the Company Operating Interests have been properly and timely paid. Except as
set forth on Schedule 5(v), neither the Sellers nor any Person controlled by any
of the Sellers own any properties or interests in Hydrocarbons in, under or that
may be produced from (i) any lands covered by any of the Company Operating
Interests or (ii) any formation in which any Well comprising the Company
Operating Interests is completed or from which any of the Company Operating
Interests is producing or capable of producing Hydrocarbons, or (iii) that would
drain or otherwise adversely affect any of the Company Operating Interests or
their related Hydrocarbons.

w. No Undisclosed Liabilities. Except for liabilities incurred or paid (1) after
the date of the Most Recent Financial Statements but before the date of this
Agreement and (2) after the date of this Agreement that do not violate
Section 8, there are no liabilities, debts or obligations of the Company or its
Subsidiaries of any kind, whether accrued, absolute, contingent, inchoate or
otherwise (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
the Company or its Subsidiaries giving rise to any such debt, liability or
obligation) including any taxes which are due and payable as of the date hereof
or any governmental charges or penalties, interest or fines, except for
liabilities (A) reflected on or reserved against in the Financial Statements or
otherwise disclosed in the notes thereto or (B) set forth on Schedule 5(w).

x. Environmental Matters. Except as set forth in Schedule 5(x):

I. To the knowledge of the Sellers, the Company and its Subsidiaries have
complied, and the Company and its Subsidiaries are in compliance, with all
applicable Environmental Laws, which compliance includes the possession of all
permits required under applicable Environmental Laws and compliance with the
terms and conditions thereof and the making and filing with all applicable
governmental entities of all reports, forms and documents and the maintenance of
all records required to be made, filed or maintained by it under any
Environmental Law.

 

Page 16



--------------------------------------------------------------------------------

II. There are no Environmental Claims pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries or, to the
knowledge of the Company, against any Person whose liability for any
Environmental Claim the Company or any of its Subsidiaries has retained, assumed
or indemnified, either contractually or by operation of law.

III. To the knowledge of the Sellers, neither the Company nor any of its
Subsidiaries is subject to any liability or obligation (accrued, contingent or
otherwise) to cleanup, correct, abate or to take any response, remedial or
corrective action under or pursuant to any Environmental Laws, relating to
(i) environmental conditions on, under, or about any of the properties or assets
owned, leased, operated or used by the Company or any of its Subsidiaries or, to
the knowledge of the Company, any predecessor thereto at the present time or in
the past, including the air, soil, surface water and groundwater conditions at,
on, under, from or near such properties, or (ii) the past or present use,
management, handling, transport, treatment, generation, storage, disposal or
Release of any Hazardous Substances, whether on-site on any properties or assets
owned, leased, operated or used by any of the Company and its Subsidiaries, or
at any off-site location. The Company has provided or made available to
Purchaser copies of all studies, assessments, reports, data, results of
investigations or audits, analyses and test results, in the possession, custody
or control of the Company or any of its Subsidiaries relating to (x) the
environmental conditions on, under or about any of the properties or assets
owned, leased, operated or used by any of the Company and its Subsidiaries or
any predecessor in interest thereto at the present time or in the past and
(y) any Hazardous Substances used, managed, handled, transported, treated,
generated, stored or Released by any Person on, under, about or from, any of the
properties, assets and businesses of the Company or any of its Subsidiaries.

IV. To the knowledge of the Company, there are no past or present actions,
activities, circumstances, conditions, events or incidents in violation of
Environmental Laws (including the Release, emission, discharge, presence or
disposal of any Hazardous Substance in violation of Environmental Laws), that
would be reasonably likely to form the basis of any Environmental Claim against
the Company or any of its Subsidiaries or against any Person whose liability for
such Environmental Claim the Company or any of its Subsidiaries has retained or
assumed either contractually or by operation of law.

V. Without in any way limiting the generality of the foregoing, to the knowledge
of the Sellers, neither the Company nor any of its Subsidiaries owns or operates
any there are no underground storage tanks at any property currently owned,
leased or operated by the Company or any of its Subsidiaries.

VI. To the knowledge of the Sellers, neither the Company nor any of its
Subsidiaries is required by virtue of the transactions contemplated by this
Agreement, or as a condition to the effectiveness of any transactions
contemplated by this Agreement, (i) to perform a site assessment for Hazardous
Substances at any property or asset owned, leased, operated or used by the
Company or any of its Subsidiaries or (ii) to remove or remediate any Hazardous
Substances from any such property or asset.

 

Page 17



--------------------------------------------------------------------------------

y. Company Real Property; Operating Equipment.

I. Schedule 5(y) contains a complete and correct list, as of the date of this
Agreement, of all Company Owned Real Property setting forth information
sufficient to specifically identify such Company Owned Real Property and the
legal owner thereof. To the knowledge of the Sellers, the Company and its
Subsidiaries have good, valid fee simple title to the Company Owned Real
Property. The use and operation of the Company Owned Real Property in the
conduct of the business of the Company and its Subsidiaries does not violate any
instrument of record or agreement affecting the Company Owned Real Property. No
current use by the Company and its Subsidiaries of the Company Owned Real
Property is dependent on a nonconforming use or other governmental approval.

II. Except as set forth in Schedule 5(y), the material operating equipment owned
or leased by the Company or any of its Subsidiaries is in a state of repair so
as to be adequate in all material respects for operation of the Company
Operating Interests to which such equipment relates in substantially the same
manner in which such properties were operated as of and during the period of the
Most Recent Financial Statements.

6. Partners’ and Members Representations and Warranties Concerning the
Partnership and the General Partner. Except as set forth in the Seller
Disclosure Schedules, each Partner and Member hereby jointly and severally
represents and warrants to the Purchaser that the statements contained in this
Section 6 are true and correct as of the date of this Agreement.

a. Organization and Standing.

I. The Partnership is a limited partnership formed under the laws of the State
of Oklahoma and is (1) duly organized, validly existing and in good standing
under the laws of the State of Oklahoma and (2) duly qualified to do business as
a foreign entity and in good standing in each jurisdiction where the character
of the properties owned or leased by it or the nature of its activities make
such qualification necessary. The Partnership has no Subsidiaries and does not
directly or indirectly own any equity or similar interest in, or any interest
convertible into or exchangeable or exercisable for, any equity or similar
interest in, any corporation, partnership, limited liability company, joint
venture or other business association or entity.

II. The General Partner is a limited liability company formed under the laws of
the State of Oklahoma and is (1) duly organized, validly existing and in good
standing under the laws of the State of Oklahoma and (2) duly qualified to do
business as a foreign entity and in good standing in each jurisdiction where the
character of the properties owned or leased by it or the nature of its
activities make such qualification necessary. Other than the Partnership and its
general

 

Page 18



--------------------------------------------------------------------------------

partner interests in the Partnership, the General Partner has no Subsidiaries
and does not directly or indirectly own any equity or similar interest in, or
any interest convertible into or exchangeable or exercisable for, any equity or
similar interest in, any corporation, partnership, limited liability company,
joint venture or other business association or entity.

b. Power. The Partnership Entities have all requisite power and authority to
carry on its businesses as presently conducted and to enter into and perform its
obligations under this Agreement. Except as set forth on Schedule 6(b), the
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement will not: (1) violate or conflict
with any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling or other restriction of any governmental authority or court to
which the Partnership Entities are subject or any provision of its certificate
of formation, limited partnership agreement, limited liability company agreement
or any agreement among the partners of the Partnership or members of the General
Partner; or (2) violate, conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, cancel or receive any payment under, require any
notice of consent under, or result in the imposition of any lien, claim or
encumbrance upon any of the assets of the Partnership Entities under, any
agreement, contract, lease, license, instrument or other arrangement to which
the Partnership Entities are a party, by which the Partnership Entities are
bound or to which the assets of the Partnership Entities are subject. Except as
set forth on Schedule 6(b), the Partnership Entities are not required to give
any notice to, make any filing with, or obtain any authorization, consent or
approval of, any third party or any governmental authority in order to execute
and deliver this Agreement or consummate the transactions contemplated hereby.

c. Capitalization.

I. All outstanding Partnership Interests and the general partner interest owned
by the General Partner have been validly issued, are fully paid and
non-assessable, were not issued in violation of the terms of any contract
binding upon the Partnership and were issued in compliance with all governing
documents of the Partnership. There are no outstanding Options for the purchase
or sale of the Partnership Interests or the general partner interest owned by
the General Partner. At Closing, the Purchaser will acquire all of the
Partnership Interests and Options of the Partnership.

II. All outstanding Membership Interests have been validly issued, are fully
paid and non-assessable, were not issued in violation of the terms of any
contract binding upon the General Partner and were issued in compliance with all
governing documents of the General Partner. There are no outstanding Options for
the purchase or sale of the Membership Interests. At Closing, the Purchaser will
acquire all of the Membership Interests and Options of the General Partner.

d. Financial Statements. Attached hereto as Schedule 6(d) are the following
financial statements (collectively, the “Partnership Financial Statements”): (1)

 

Page 19



--------------------------------------------------------------------------------

unaudited balance sheets of the Partnership and the General Partner,
respectively, as of December 31, 2005, and the related statement of income of
the Partnership and the General Partner, respectively] for the year ended
December 31, 2005; and (3) an unaudited balance sheet of the Partnership and the
General Partner, respectively, as of the Most Recent Period End, and related
consolidated statement of income for the six months then ended. The Partnership
Financial Statements at and for the six-month period ended June 30, 2006, are
herein referred to as the “Partnership Most Recent Financial Statements.” The
Partnership Financial Statements (including the notes thereto) present fairly,
in all material respects, the consolidated financial position of the Partnership
and the General Partner as of such dates and the results of operations for such
periods, and are consistent with the books and records of the operations for
such periods, and are consistent with the books and records of the Partnership
and the General Partner; provided, however, that the Partnership Most Recent
Financial Statements are subject to normal year-end adjustments, and Partnership
Financial Statements and the Partnership Most Recent Financial Statements lack
footnotes and other presentation items. Schedule 6(e) sets forth a summary of
any related party transactions and cash flow information since January 1, 2005
with respect to any transactions between the Partnership and the General
Partner, on one hand, and any partners or affiliates of the Partnership and the
General Partner, or affiliates of any of such Persons, on the other hand.

e. Events Subsequent to Most Recent Period End. Except as set forth on Schedule
6(e), since the date of the Partnership Most Recent Financial Statements, there
have not been any (1) distributions by the Partnership Entities to the Partners
or the Members or (2) changes in the assets, condition, affairs (financial or
otherwise) or business prospects of the Partnership Entities, taken as a whole,
which have had or would be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on the Partnership Entities.

f. Legal Compliance. Except as set forth on Schedule 6(f), the Partnership
Entities: (1) are in compliance with all applicable Laws; (2) have or have
timely applied for all Permits required to carry on its current operations in
the ordinary course of business; (3) have not received any notice, charge, claim
or action of any filed, commenced or, to its knowledge, threatened action
alleging any violation of Laws; and (4) have not received any notice that any
Permit required to carry on its current operations in the ordinary course of
business will be terminated or modified or cannot be renewed in the ordinary
course of business, and has no knowledge of any reasonable basis for any such
termination, modification or non-renewal, and the execution, delivery and
performance of this Agreement or any other transactions contemplated hereby do
not and will not violate any such Permit or result in any termination,
modification or non-renewal thereof.

g. Tax Matters.

I. The Partnership Entities have filed timely with the appropriate taxing
authorities all Tax Returns required to be filed by the Partnership Entities.
Each such Tax Return is true, correct and complete in all material respects. All
Taxes of the Partnership Entities that are due and payable have been timely paid

 

Page 20



--------------------------------------------------------------------------------

in full. The unpaid Taxes of the Partnership Entities did not, as of the Most
Recent Period End, exceed the reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth or included in the Most Recent Financial Statements, and
do not exceed the reserve as adjusted for passage of time through the Closing
Date in accordance with the past custom of each of the Partnership Entities in
filing its Tax Returns.

II. There is no action, suit, proceeding, investigation, audit, claim or
assessment pending or threatened with respect to the Partnership Entities with
respect to a liability for Taxes or with respect to any Tax Return. No
deficiency for any Tax has been assessed with respect to the Partnership
Entities which has not been paid in full. There are no liens for Taxes upon the
assets or properties of the Partnership Entities other than liens for Taxes not
yet due and payable and for which adequate reserves have been established in the
Financial Statements.

III. The Partnership Entities have withheld and timely paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, member or other third party.

IV. There are no outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns of the Partnership Entities.

V. The Partnership Entities are not a party to, are not bound by, and do not
have any obligation under, any Tax sharing agreement, Tax indemnification
agreement or similar contract or arrangement, and the Partnership Entities do
not have any potential liabilities or obligations to any Person as a result of,
or pursuant to, any such agreement, contract or arrangement. The Partnership
Entities do not have any liability for Taxes of another Person by contract or
otherwise

VI. Each of the Partnership Entities is, and has been since its inception,
classified as a partnership for federal Tax purposes under Treasury Regulations
sections 301.7701-2 and -3 and any comparable provision of applicable law of
state and local jurisdictions that permit such treatment.

VII. Each of the Partnership Entities has in effect or shall be eligible to make
an election pursuant to Section 754 of the Code and the limited partnership
agreement of the Limited Partnership and the limited liability company agreement
of the General Partner provide for such election.

h. Material Agreements. Schedule 6(h) lists all (1) governing documents of the
Partnership Entities, (2) agreements and contracts (whether oral or written)
with Persons who are or will be affiliates of the Partnership Entities, or any
affiliates of any partner or member of the Partnership Entities, immediately
prior to Closing that will be binding on

 

Page 21



--------------------------------------------------------------------------------

the Partnership Entities (or the assets of the Partnership Entities) after
Closing, (3) agreements for the sale or purchase of Hydrocarbons produced from
or attributable to the assets of the Partnership Entities, except for agreements
that expire by their terms or may be terminated without penalty within 30 days
after the Closing Date, (4) other than as listed on Schedule 6(m), any puts,
calls or other rights of acquisition or disposition pursuant to which the
Partnership Entities could be required to purchase or sell, as applicable, any
assets (including equity interests of any Person) that have a market value
purchase price of more than $50,000, or, with respect to calls on production,
that obligate the Partnership Entities to sell Hydrocarbons at a price which is
less than market value, (5) instruments that create any area of mutual interest,
, or that materially restrain, limit or impede the Partnership Entities’ ability
to compete with or conduct any business or line of business, including
geographic limitations on the Partnership Entities’ activities, (6) instruments
that create or evidence an asset purchase or sale agreement that has not been
consummated as of the date hereof, (7) contracts to which the Partnership
Entities are a party, the performance of which will involve consideration in
excess of $100,000 per year or (8) any other agreement not described in
(1) through (7) above the existence or loss of which has had or would be
reasonably likely to have a Material Adverse Effect on the Partnership Entities
(collectively, the “Partnership Material Agreements”). The Partnership Entities
have made or will make available to the Purchaser a copy of each Partnership
Material Agreement and the minutes of the General Partner, the copies of which
are true, accurate and complete in all material respects. With respect to each
Partnership Material Agreement, the Partnership Entities are not in breach or
default of the terms and conditions of such agreement.

i. Litigation. (1) There is no Litigation pending, or, to the knowledge of the
General Partner, threatened, against, relating to or naming as a party thereto
the Partnership Entities, any of their respective properties or assets or any of
the Partnership Entities’ officers or directors (in their capacities as such),
(2) there is no agreement, order, judgment, decree, injunction or award of any
governmental entity or arbitrator against and/or binding upon the Partnership
Entities or any of the Partnership Entities’ officers or directors (in their
capacities as such), and (3) there is no Litigation that the Partnership
Entities have pending against other parties, where such Litigation is intended
to enforce or preserve material rights of the Partnership Entities.

j. Liability for Brokers’ Fees. The Partnership Entities have not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which the Purchaser or the
Entities shall have any responsibility.

k. Insurance. Schedule 6(k) describes all contracts of insurance maintained by
the Partnership Entities, which are in full force and effect, and all premiums
due and owing in connection with such policies have been paid. The Partnership
Entities have given notice or has otherwise presented every material claim known
to the Partnership Entities to be covered by insurance under its insurance
policies or contracts in a timely fashion.

 

Page 22



--------------------------------------------------------------------------------

l. Labor Matters and Employee Benefit Plans. Except as shown on Schedule 6(l)
hereto:

I. Schedule 6(l)(I) lists all Benefit Plans of the Partnership Entities. With
respect to each such Benefit Plan, to the extent applicable, Seller [has made
available] to Purchaser true and accurate copies of (1) the most recent plan and
related trust documents, insurance contracts or other funding arrangements, and
any amendments or participation agreements relating thereto; (2) the most recent
summary plan description and all related summaries of material modification;
(3) the most recent Forms 5500 and all schedules thereto; (4) the most recent
actuarial report, if any; (5) for any Benefit Plan intended to be qualified
under Section 401(a) of the Code, the most recent favorable determination letter
received from the IRS; and (6) descriptions of all claims filed and pending
(other than for benefits in the normal course), lawsuits pending, grievances
pending and similar actions pending with respect to each or the Partnership
Entities’ Benefit Plans. All such Benefit Plans and their related trusts have
been and are (i) maintained in accordance with each such plan’s and trust’s
terms and (iii) operated in compliance with the requirements of all applicable
federal and state statutes and regulations. Each such Benefit Plan intended to
be qualified under Section 401 of the Code is so qualified, has received a
current favorable determination or opinion letter(s) from the IRS as to its
qualified status, and no fact or event has occurred (or failed to occur) since
the date of such letter(s) that could adversely affect the qualified status of
any such Benefit Plan. Each of such Benefit Plans can be unilaterally terminated
in accordance with its terms and without liability to the Partnership Entities
other than for ordinary administration expenses, benefits accrued or, with
respect to welfare benefit plans, claims incurred thereunder through the date of
such termination, and the transactions contemplated by this Agreement will not
result in the imposition of any restrictions, limitations or penalty on the
right to amend or terminate any Benefit Plan.

II. Neither the Partnership Entities nor any ERISA Affiliate has ever
established, maintained, contributed to or had any liability or obligation to
contribute to (1) any Pension Plan that is subject to Section 412 of the Code or
Title IV of ERISA; (2) any “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA; (3) any “multiple-employer plan” within
the meaning of Section 413 of the Code or Section 4063 or 4064 of ERISA; or
(4) any Benefit Plan providing medical, health, or other welfare-type benefits
for employees or individual partners or independent contractors of the
Partnership Entities or any ERISA Affiliate other than in accordance with COBRA
or any similar state or local laws.

III. Neither of the Partnership Entities nor any of its ERISA Affiliates is a
party to, or has ever been a party to, any collective bargaining agreement.

IV. The execution and delivery of, and the performance of the transactions
contemplated by, this Agreement will not (either alone or upon the

 

Page 23



--------------------------------------------------------------------------------

occurrence of any additional or subsequent events) constitute an event under any
Benefit Plan, trust or loan that will or may result in any payment (whether of
severance pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any current or former employee or individual partner or independent
contractor of the Partnership Entities or any of its ERISA Affiliates.

V. The Partnership Entities have made no agreement with any Person, including,
but not limited to, any Partner, regarding the tax treatment of the Partnership
Interests or the Membership Interests, nor do the Partnership Entities have any
obligation to “gross-up” the payment to any Person, including, but not limited
to, any Partner or Member, for any income or excise tax or penalty that may be
imposed on such Person.

VI. All contributions (including all employer contributions and employee
contributions), premiums or other payments required to have been made under any
of the Benefit Plans (including workers compensation) or by law to any funds or
trusts established thereunder or in connection therewith have been made by the
due date thereof (including any valid extension);

VII. None of the Benefit Plans are currently under audit by any regulatory
authority with jurisdiction over such plans;

VIII. Other than routine claims for benefits, there are no claims (including any
enforcement initiatives by any regulatory authority) pending or, to the
knowledge of the Partnership Entities or the Sellers, threatened, against any
such plan or against the assets of any such plan or of the Partnership Entities
or any of its ERISA Affiliates with respect to any such plan, nor are there any
current or, to the knowledge of the Partnership Entities or any of the Sellers,
threatened, liens on the assets of any such plan or of the Partnership Entities
or any of its ERISA Affiliates with respect to any such plan; and

IX. No condition exists (or fails to exist) or event or transaction has occurred
(or failed to occur) with respect to any of the Benefit Plans which would result
in the Partnership Entities or any of its ERISA Affiliates incurring any
material tax, fine, penalty or liability (other than any routine liability in
the ordinary course) as a result of sponsoring, administering, maintaining,
contributing to or participating in the Benefit Plans.

m. Hedging Transactions. Schedule 6(m) sets forth all obligations (including,
without limitation, any obligations relating to the posting of collateral and
the actual amounts posted as collateral, whether in the form of cash, letters of
credit or otherwise, in respect of such obligations) of the Partnership Entities
(collectively, “Partnership Hedge Obligations”) in respect of any futures,
hedges, swaps, collars, puts, calls, floors, caps, options, forward sales,
forward purchases or other contracts or derivative securities that are intended
to benefit from, relate to or reduce or eliminate the risk of fluctuations in
the price of commodities (including, without limitation, Hydrocarbons), interest
rates,

 

Page 24



--------------------------------------------------------------------------------

currencies or securities (collectively, “Partnership Hedge Transactions”). All
such Partnership Hedge Transactions were, and any Partnership Hedge Transactions
entered into after the date of this Agreement will be, entered into in
accordance with applicable Laws, and in accordance with the investment,
securities, commodities, risk management and other policies, practices and
procedures employed by the Partnership Entities. The Partnership Entities have
duly performed all of their respective obligations under the Partnership Hedge
Transactions to the extent that such obligations to perform have accrued, and,
to the knowledge of the Partnership Entities, there are no material breaches,
violations, collateral deficiencies, requests for collateral or demands for
payment (except for ordinary course margin deposit requests), or defaults or
allegations or assertions of such by any party thereunder. The Partnership
Entities have not entered into any Partnership Hedge Transaction for the
purposes of speculation.

n. Imbalances. Except as set forth on Schedule 6(n), (1) there are no aggregate
production, pipeline transportation or processing imbalances or penalties
existing with respect to the Partnership Operating Interests and (2) the
Partnership Entities have not received a deficiency payment under any
Hydrocarbon contracts for which any party has a right to take deficiency
Hydrocarbons from the Partnership Entities, nor have the Partnership Entities
received any payments for production which are subject to refund or recoupment
out of future production.

o. Prepaid Obligations. Except as set forth on Schedule 6(o), the Partnership
Entities are not subject to any “take or pay” arrangement, production payment
arrangement, or other agreement or arrangement which requires it to deliver or
to suffer the delivery of Hydrocarbons produced in connection with any of the
Partnership Operating Interests at some future time (or make a cash payment in
lieu thereof) without then or thereafter receiving full payment therefor and
without deduction or credit on account of such arrangement from the price that
would otherwise be received.

p. Preferential Rights; Restrictions on Transfer. Except as set forth on
Schedule 6(p), there are no preferential rights to purchase or other similar
rights or restrictions on assignment, including requirements for consents from
third parties to assignment, affecting the Partnership Operating Interests that
would be applicable to, or required for the consummation of, the transactions
contemplated by this Agreement, and the transactions contemplated by this
Agreement will not create in any individual or entity any option to purchase,
preferential right to purchase or similar rights with respect to the Partnership
Operating Interests.

q. Calls on Production. Except as set forth on Schedule 6(q), there are no calls
on production (whether or not exercised) or other similar marketing restrictions
affecting the Partnership Operating Interests, nor will the transactions
contemplated by this Agreement create any such calls on production.

r. Reserve Report. The Sellers have furnished to Purchaser the Partnership’s
estimate of Partnership’s oil and gas reserves as of December 31, 2004,
determined by Bob Burlingame (the “Partnership Reserve Report”). In connection
with the preparation of the Partnership Reserve Report, the Company made
available to Bob

 

Page 25



--------------------------------------------------------------------------------

Burlingame all material information then in the Company’s possession to enable
Bob Burlingame to determine such estimate as of December 31, 2004. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Partnership, the factual, non-interpretive data
on which the Partnership Reserve Reports were based for purposes of estimating
the oil and gas reserves set forth in the Partnership Reserve Report was
accurate. Since the date of the Partnership Reserve Report, there have been
(i) no material adverse changes in the information provided to the engineers and
(ii) no material adverse changes that, when aggregated with other changes, would
cause or be reasonably likely to cause a materially adverse revision to the
estimates of aggregate oil and gas quantities reflected in the Partnership
Reserve Report or the estimated future net cash flows to be received from such
quantities as reflected in the Partnership Reserve Report, except for
(w) production of oil, gas and other Hydrocarbons in the ordinary course of
business, (x) changes which adversely affect the oil and gas exploration and
development industry generally (including, without limitation, changes in
commodity prices, general market prices and regulatory changes), (y) changes
that arise out of general economic or industry conditions or (z) those matters
reflected on Schedule 6(r). With the exception of the express terms of the
warranties set forth in this Section 6(r), the Sellers make no warranty, express
or implied, with respect to the Partnership Reserve Report, including, without
limitation, any conclusions, opinions, projections, assumptions or judgments set
forth in the Partnership Reserve Report.

s. Operation of Wells. All Wells operated by the Partnership Entities, and to
the knowledge of the Partnership Entities, all Wells operated by third parties
in which the Partnership owns an interest, have been drilled, operated and
produced in accordance in all material respects with reasonable, prudent oil and
gas field practices and in compliance in all material respects with the
applicable oil and gas leases and applicable Law. No claim, notice or order from
any governmental entity or other Person has been received by the Partnership
Entities due to Hydrocarbon production in excess of allowables or similar
violations that could result in curtailment of production after the Closing Date
from any Partnership Operating Interests.

t. Proceeds of Production. Except as set forth in Schedule 6(t), all proceeds
from the sale of the Partnership’s interest in Hydrocarbons produced from the
Partnership Operating Interests are being received by the Partnership in a
timely manner and are not being held in suspense for any reason.

u. Title to the Partnership Entities’ Operating Interests. To the knowledge of
the Sellers, the Partnership Entities have Defensible Title to the Partnership
Operating Interests free and clear of all Liens, except for Permitted
Encumbrances. To the knowledge of the Sellers, the oil and gas leases and other
agreements that provide the Company and its Subsidiaries with operating rights
in the Partnership Operating Interests are in full force and effect. The
rentals, royalties and other payments due thereunder have been properly and
timely paid and there is no existing default (or event that, with notice or
lapse of time or both, would become a default) under any of such oil and gas
leases or other agreements. All royalties, overriding royalties and other
burdens on production due with respect to the Partnership Operating Interests
have been properly and

 

Page 26



--------------------------------------------------------------------------------

timely paid. Except as set forth on Schedule 6(u), neither the Sellers nor any
Person controlled by any of the Sellers own any properties or interests in
Hydrocarbons in, under or that may be produced from (i) any lands covered by any
of the Partnership Operating Interests or (ii) any formation in which any Well
comprising the Partnership Operating Interests is completed or from which any of
the Partnership Operating Interests is producing or capable of producing
Hydrocarbons, or (iii) that would drain or otherwise adversely affect any of the
Partnership Operating Interests or their related Hydrocarbons.

v. No Undisclosed Liabilities. Except for liabilities incurred or paid (1) after
the date of the Partnership Most Recent Financial Statements but before the date
of this Agreement and (2) after the date of this Agreement that do not violate
Section 9, there are no liabilities, debts or obligations of the Partnership
Entities of any kind, whether accrued, absolute, contingent, inchoate or
otherwise (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
the Partnership Entities giving rise to any such debt, liability or obligation)
including any taxes which are due and payable as of the date hereof or any
governmental charges or penalties, interest or fines, except for liabilities
(A) reflected on or reserved against in the Financial Statements or otherwise
disclosed in the notes thereto or (B) set forth on Schedule 6(v).

w. Environmental Matters. Except as set forth in Schedule 6(w):

I. To the knowledge of the Sellers, the Partnership Entities have complied, and
the Partnership Entities are in compliance, with all applicable Environmental
Laws, which compliance includes the possession of all permits required under
applicable Environmental Laws and compliance with the terms and conditions
thereof and the making and filing with all applicable governmental entities of
all reports, forms and documents and the maintenance of all records required to
be made, filed or maintained by it under any Environmental Law.

II. There are no Environmental Claims pending or, to the knowledge of the
Partnership Entities, threatened against the Partnership Entities or, to the
knowledge of the Partnership Entities, against any Person whose liability for
any Environmental Claim the Partnership Entities have retained, assumed or
indemnified, either contractually or by operation of law.

III. To the knowledge of the Sellers, the Partnership Entities are not subject
to any liability or obligation (accrued, contingent or otherwise) to cleanup,
correct, abate or to take any response, remedial or corrective action under or
pursuant to any Environmental Laws, relating to (i) environmental conditions on,
under, or about any of the properties or assets owned, leased, operated or used
by the Partnership Entities or, to the knowledge of the Partnership Entities,
any predecessor thereto at the present time or in the past, including the air,
soil, surface water and groundwater conditions at, on, under, from or near such
properties, or (ii) the past or present use, management, handling, transport,
treatment, generation, storage, disposal or Release of any Hazardous Substances,
whether on-site on any properties or assets owned, leased, operated or used by

 

Page 27



--------------------------------------------------------------------------------

any of the Partnership Entities, or at any off-site location. The Partnership
Entities have provided or made available to Purchaser copies of all studies,
assessments, reports, data, results of investigations or audits, analyses and
test results, in the possession, custody or control of the Partnership Entities
relating to (x) the environmental conditions on, under or about any of the
properties or assets owned, leased, operated or used by any of the Partnership
Entities or any predecessor in interest thereto at the present time or in the
past and (y) any Hazardous Substances used, managed, handled, transported,
treated, generated, stored or Released by any Person on, under, about or from,
any of the properties, assets and businesses of the Partnership Entities.

IV. To the knowledge of the Partnership Entities, there are no past or present
actions, activities, circumstances, conditions, events or incidents in violation
of Environmental Laws (including the Release, emission, discharge, presence or
disposal of any Hazardous Substance in violation of Environmental Laws), that
would be reasonably likely to form the basis of any Environmental Claim against
the Partnership Entities or against any Person whose liability for such
Environmental Claim the Partnership Entities have retained or assumed either
contractually or by operation of law.

V. Without in any way limiting the generality of the foregoing, to the Sellers’
knowledge, the Partnership Entities do not own or operate any no underground
storage tanks at any property currently owned, leased or operated by the
Partnership Entities.

VI. To the knowledge of the Sellers, the Partnership Entities are not required
by virtue of the transactions contemplated by this Agreement, or as a condition
to the effectiveness of any transactions contemplated by this Agreement, (i) to
perform a site assessment for Hazardous Substances at any property or asset
owned, leased, operated or used by the Partnership Entities or (ii) to remove or
remediate any Hazardous Substances from any such property or asset.

x. Partnership Real Property; Operating Equipment.

I. Schedule 6(x) contains a complete and correct list, as of the date of this
Agreement, of all Partnership Owned Real Property setting forth information
sufficient to specifically identify such Partnership Owned Real Property and the
legal owner thereof. To the knowledge of the Sellers, the Partnership Entities
have good, valid fee simple title to the Partnership Owned Real Property. The
use and operation of the Partnership Owned Real Property in the conduct of the
business of the Partnership Entities does not violate any instrument of record
or agreement affecting the Partnership Owned Real Property. No current use by
the Partnership Entities of the Partnership Owned Real Property is dependent on
a nonconforming use or other governmental approval.

 

Page 28



--------------------------------------------------------------------------------

II. Except as set forth in Schedule 6(x), the material operating equipment owned
or leased by the Partnership Entities are in a state of repair so as to be
adequate in all material respects for operation of the Partnership Operating
Interests to which such equipment relates in substantially the same manner in
which such properties were operated as of and during the period of the Most
Recent Financial Statements.

7. Purchaser’s Representations. Purchaser represents and warrants to Sellers and
the Entities as of the date hereof and at Closing as follows:

a. Organization and Standing. Purchaser is a corporation, formed under the laws
of the state of Delaware, and is duly organized, validly existing and in good
standing under the laws of Delaware and in such other jurisdictions necessary
for the consummation of this Agreement.

b. Power. Purchaser has all requisite power and authority to carry on its
business as presently conducted and to enter into this Agreement. The execution
and delivery of this Agreement does not, and the fulfillment of and compliance
with the terms and conditions hereof will not, as of Closing, violate, or be in
conflict with, any material provision of its governing documents, when
applicable, or any material provision of any agreement or instrument to which it
is a party or by which it is bound, or to any judgment, decree, order, statute,
rule or regulation applicable to it. Except for the possible actions described
in Section 8(c), the Purchaser is not required to give any notice to, make any
filing with, or obtain any authorization, consent or approval of, any third
party or any governmental authority in order to execute and deliver this
Agreement or consummate the transactions contemplated hereby.

c. Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the transactions contemplated hereby have been duly and
validly authorized by all requisite action of the Purchaser and its parent, if
any. This Agreement constitutes the legal, valid and binding obligation of the
Purchaser, and is enforceable in accordance with its terms, subject, however, to
the effects of bankruptcy, insolvency, reorganization, moratorium and other laws
for the protection of creditors generally, as well as to general principles of
equity, regardless whether such enforceability is considered in a proceeding in
equity or at law.

d. Acquisition Not for Distribution Purposes. Purchaser is acquiring the
Interests for investment purposes and not with a view to distribution.

e. Restriction on Transfers. Purchaser acknowledges that the Interests are not
registered under the Securities Act of 1933, as amended. Purchaser will not
sell, transfer or otherwise dispose of the Interests in violation of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or the rules promulgated thereunder, including Rule 144 under the
Securities Act of 1933, as amended.

 

Page 29



--------------------------------------------------------------------------------

f. Liability for Brokers’ Fees. Purchaser has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
transaction contemplated by this Agreement for which any Seller shall have any
responsibility.

8. Covenants.

a. Independent Evaluation; Access. Purchaser is experienced and knowledgeable in
the oil and gas business. Purchaser is aware of risks associated with the oil
and gas business and, specifically, the Company’s and the Partnership Entities’
businesses, operations and assets and has formed its own judgment as to the
value of the Interests. Purchaser is relying upon its own judgment and decision
in entering into and consummating the transaction. Between the execution date
and the Closing Date, the Sellers shall cause each of the Company and the
Partnership Entities to make available for Purchaser’s examination all of its
files, records, weekly accounts payable check runs, minute books, information
and data regarding the business of the Company, the Partnership Entities and
their Subsidiaries (collectively, the “Records”). Except as provided in
Sections 5(i) and 6(h), Purchaser acknowledges and agrees that none of the
Company, the Partnership Entities and their Subsidiaries, their directors,
officers or employees or Sellers have made any representations or warranties,
express or implied, written or oral, as to the accuracy of the Records. Except
for the representations and warranties of Sellers contained in this Agreement,
Sellers have not made any representation or warranties to Purchaser, including
any estimate with respect to the value of the assets of the Company, the
Partnership Entities and their Subsidiaries or reserves or any projections as to
events that could or could not occur. In entering into this Agreement, Purchaser
acknowledges and affirms that it has relied and will rely solely on the terms,
representations and warranties of this Agreement and upon its independent
analysis, evaluation and investigation of, and judgment with respect to, the
business, economic, legal, tax or other consequences of this transaction
including its own estimate and appraisal of the extent and value of the
petroleum, natural gas and other reserves attributable to the assets of the
Company, its Subsidiaries and the Partnership Entities. Purchaser’s
representatives will be given full access and the opportunity to conduct a Phase
I Environmental Inspection and equipment inventory and to visit with personnel
and physically examine the assets and operations of the Company, the Partnership
Entities and their Subsidiaries. Purchaser may conduct testing or sampling of
soil, ground water, surface water or other media or materials during such
inspection. No Seller shall have any liability to Purchaser or its affiliates,
agents, representatives or employees resulting from any use, authorized or
unauthorized, of the Records or other information relating to the Company, the
Partnership Entities or their Subsidiaries. Nothing contained in this
Section 8(a) shall serve to mitigate or modify the operation of Section 3 or the
scope or effect of the representations and warranties set forth in Section 4,
Section 5 or Section 6 in any respect.

b. Payment of Outstanding Indebtedness. Prior to Closing, each Entity and its
Subsidiaries shall pay and discharge all indebtedness of such Person for
borrowed money, including, without limitation, all indebtedness of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments.

 

Page 30



--------------------------------------------------------------------------------

c. HSR Clearance. To extent applicable, upon execution of this Agreement the
Parties as promptly as possible shall file with the Federal Trade Commission
and/or the Department of Justice, as applicable, the required notification and
report forms due under the Hart-Scott-Rodino Antitrust Improvement Acts of 1976
(“HSR Act”) and shall as promptly as practicable furnish any supplemental
information that may be requested in connection therewith. Each Party shall take
all reasonable steps to achieve early termination of applicable HSR Act waiting
periods. The cost of all filings by the Parties pursuant to the HSR Act shall be
borne 45% by the Company, 5% by the Partnership Entities and 50% by the
Purchaser.

Audit of Financial Statements. After the date of this Agreement, the Sellers
will cause the Company and the Partnership Entities to respond to independent
auditors engaged by the Purchaser.

9. Operation of Business. From the date hereof until the Closing Date, the
Seller shall not permit the Company, the Partnership Entities or their
Subsidiaries to, and neither the Company, the Partnership Entities nor their
Subsidiaries will, without the written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed), except as expressly
contemplated by this Agreement, engage in any practice, take any action, or
enter into any transaction outside the ordinary course of business. Without
limiting the generality of the foregoing, from the date hereof until the Closing
Date, neither the Company, the Partnership Entities nor any of their
Subsidiaries will, without the written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed), do any of the following:

a. amend or otherwise change its certificate or articles of incorporation or
formation, bylaws, limited partnership agreement, limited liability company
agreement, regulations or equivalent governing documents;

b. make or commit to make any capital expenditure or group of related capital
expenditures in excess of $25,000 individually or $500,000 in the aggregate
among the Company, the Partnership Entities and their Subsidiaries;

c. issue, sell, pledge, exchange, dispose of, grant, lease, mortgage,
hypothecate, encumber or authorize the issuance, sale, pledge, exchange,
disposition, grant, lease, mortgage, hypothecation or encumbrance of (1) any
shares of capital stock, partnership interests, membership interests or any
Options (including any phantom interest), or any other direct or indirect
ownership or participation interest, or (2) any assets and properties material
to the Company, the Partnership Entities or their Subsidiaries (including the
Operating Interests), except for (A) sales of oil, gas, or natural gas liquids
in the ordinary course of business consistent with past practices, (B) pledges
of assets and properties required by any financing documents to which the
Company, the Partnership Entities or their Subsidiaries is a party on the date
hereof, (C) sales or other transfers of oil and gas assets described on
Schedule 9(c), or (D) dispositions of obsolete assets that are to be replaced or
discontinued in the ordinary course of business consistent with past practices;

 

Page 31



--------------------------------------------------------------------------------

d. acquire (including, without limitation, by merger, consolidation or
acquisition of stock or assets) any corporation, partnership or other business
organization or any division thereof or any material amount of assets, except
for acquisitions of assets having an aggregate fair market value of less than
$500,000 in the ordinary course of business;

e. incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any individual or entity, or make any loans
or advances;

f. except for permitted bonus payments set forth in Schedule 9(f) of the Sellers
Disclosure Schedule, increase the compensation payable or to become payable to,
or grant any severance or termination pay to, its officers, employees, directors
or consultants, except pursuant to existing contractual arrangements, or
existing compensation plans, or enter into any employment, consulting or
severance agreement with, any director, officer or other employee or consultant
of the Company, the Partnership Entities or their Subsidiaries, or establish,
adopt, enter into or amend any collective bargaining, bonus, profit sharing,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, employment, termination, severance or other plan, agreement,
trust, fund, policy or arrangement for the benefit of any director, officer,
employee or consultant except, in each case, for actions resulting from the
normal application of the Company’s or the Partnership Entities’ policies, as
the case may be, consistent with past practice;

g. declare, set aside or pay any dividend or make any other distribution in
respect of its capital stock or partnership or membership interests, other than
(1) distributions of cash held as of September 1, 2006 in excess of $3,500,000
(i.e, excluding for purposes of clarification (i) any cash received after
September 1, 2006 in excess of such amount, which cash may be part of net income
for purposes of calculations under Section 2(b)), (ii) $1,800,000 of cash in the
North Burbank Unit escrow account listed on Schedule 2(b) of the Seller
Disclosure Schedules and (iii) distributions of cash by the General Partner
excluding any cash received from the Partnership after September 1, 2006,
provided notice of such distributions is given to the Purchaser; and (2) the
conveyance to a Seller of certain non-producing and limited producing properties
and saltwater easement set forth on Schedule 9(g) of the Seller Disclosure
Schedules;

h. amend in any material respect any Company Material Agreement or Partnership
Material Agreement (collectively, the “Material Agreements”) or terminate any
Material Agreement prior to the expiration of the term thereof;

i. commence or file any action, suit, or proceeding before any court or
governmental agency or authority, or enter into any consent or settlement with
respect to any action, claim, proceeding, litigation or investigation, in each
case other than in the ordinary course of business;

j. pay, discharge or satisfy any material claims, liabilities or obligations
(absolute, accrued, contingent or otherwise) other than (1) the payment,
discharge or

 

Page 32



--------------------------------------------------------------------------------

satisfaction in the ordinary course of business of liabilities reflected or
reserved against on the Financial Statements or (2) payments of current
liabilities in the ordinary course of business which do not bestow any personal
benefits to the directors, officers, employees, stockholders, partners or
affiliates of the Company, its Subsidiaries or the Partnership Entities that are
materially inconsistent with past benefits bestowed on such individuals or
entities;

k. make, change or rescind any express or deemed election relating to Taxes,
settle or compromise any, action, suit, litigation, proceeding, arbitration,
investigation, audit or controversy relating to Taxes, or except as may be
required by applicable Law, make any change to any of its Tax accounting
methods, policies or procedures;

l. introduce any methods of management or operation with respect to any or all
of the Company Operating Interests or Partnership Operating Interests
(collectively, the “Operating Interests”) that are materially inconsistent with
past practices;

m. voluntarily relinquish its position as operator of any Well or abandon any
Well other than as required by law or contract;

n. enter into any new sales contract or supply contract which cannot be
cancelled on 30 days’ prior notice;

o. enter into any financing lease obligation;

p. fail to, or permit its Subsidiaries to fail to, maintain in full force and
effect the existing insurance policies or insurance policies with substantially
comparable terms and coverages covering the Company, the Partnership Entities or
their Subsidiaries or their respective properties, assets and businesses or
comparable replacement policies, except to the extent such policies cease to be
available on commercially reasonable terms (other than bonds or similar
instruments in the ordinary course of business); or

q. commit or agree to any of the foregoing.

In furtherance of the foregoing, the Purchaser shall periodically make available
to the Company a representative of the Purchaser, and the Company shall provide
work space in its principal corporate offices during its normal business hours
for a representative of the Purchaser, which Purchaser representative will
facilitate any consent required by the Purchaser hereunder. Each of the Sellers
agrees to cause the Company and the Partnership Entities to promptly inform such
Purchaser representative of any practices, activities or transactions that might
require consent by the Purchaser hereunder and will afford such Purchaser
representative reasonable access to any books and Records necessary for such
consent to be made on an informed basis.

10. Other Covenants.

a. Further Assurances. Subject to the terms and conditions herein provided, each
Party shall take, or cause to be taken, all actions and shall do, or cause to be
done, all things necessary, appropriate or desirable under any applicable laws
or under applicable governing agreements to consummate and make effective the
transactions contemplated

 

Page 33



--------------------------------------------------------------------------------

by this Agreement, including using reasonable efforts to obtain all necessary
waivers, consents and approvals and effecting all necessary registrations and
filings. Each Party shall take, or cause to be taken, all action or shall do, or
cause to be done, all things necessary, appropriate or desirable to cause the
covenants and conditions applicable to the transactions contemplated hereby to
be performed or satisfied as soon as practicable. In addition, if any
governmental authority shall have issued any order, decree, ruling or
injunction, or taken any other action that would have the effect of restraining,
enjoining or otherwise prohibiting or preventing the consummation of the
transactions contemplated hereby, each of the Parties shall use reasonable
efforts to have such order, decree, ruling or injunction or other action
declared ineffective as soon as practicable. With respect to all actions
required to be taken by the Company or the Partnership Entities pursuant to this
Agreement (including, without limitation, under Section 8, Section 9 and this
Section 10), each of the Shareholders, with respect to the Company, and the
Partners, with respect to the Partnership, and Members with respect to the
General Partner, shall take, or cause to be taken, all action and shall do, or
cause to be done, all things necessary, appropriate or desirable to cause the
Company or the Partnership Entities, as the case may be, to take those actions.
Subsequent to the Closing, each Seller, without the necessity of any further
consideration whatsoever, will execute and deliver such further instruments and
take such additional actions as the Purchaser may reasonably request to confirm
or further evidence the transactions contemplated hereby. In addition to the
foregoing, the Sellers shall cause each of the Company and the Partnership
Entities to use its reasonable best efforts in conjunction with the Purchaser’s
efforts to cause those individuals who serve an accounting or finance function
at the Company or the Partnership Entities and the Company’s or Partnership
Entities independent accountants to assist the Purchaser, at the Purchaser’s
expense, in preparing the audited and unaudited historical and the pro forma
financial information that will be required to be filed by the Purchaser with on
Form 8-K/A or other form after the consummation of the transactions contemplated
by this Agreement.

b. Employment Matters; Non-Solicitation.

I. Purchaser agrees with the Sellers that, unless otherwise agreed to by a
majority of the Sellers, it will offer to hire and employ at will (or keep on
the Company’s payroll) the current office employees and field employees of the
Company for period of twelve months (and, with respect to field employees, as to
their present location for a period of twelve months) and with substantially
equivalent expected total compensation (excluding any extraordinary bonus paid
by the Company during 2006, but otherwise including bonus and benefits), subject
to satisfactory performance by such employees at the Purchaser’s sole
discretion. Except for the foregoing, which shall be an obligation to the
Sellers and not for the benefit of any other Person, nothing in this Agreement
shall be construed as requiring the Purchaser, the Company or the Partnership
Entities to employ any employee of the Company or the Partnership Entities for
any length of time following Closing. Except as specifically provided in this
Agreement, nothing in this Agreement, express or implied, shall be construed to
prevent the Company or the Partnership Entities from (i) terminating, or
modifying the terms of employment of, any Company or Partnership Entities
employee following the

 

Page 34



--------------------------------------------------------------------------------

Closing Date or (ii) terminating or modifying to any extent any Benefit Plan or
any other employee benefit plan, program, agreement or arrangement that the
Company, the Partnership Entities or its or their affiliates may establish or
maintain.

II. Sellers agree that for a period of two years following the date of this
Agreement, Sellers shall not, nor permit any Person controlled by such Person
to, offer to hire or hire any of the employees of the Company, the Partnership
Entities or their Subsidiaries, without the prior written consent of the
Purchaser, either as employees or consultants to such Persons

III. Contingent upon Closing and effective immediately prior to the Closing
Date, Sellers and the Company shall (i) take any and all necessary action to
terminate each Benefit Plan of the Entities or their Subsidiaries that is
intended to be qualified under Section 401(a) and (k) of the Code (“Seller’s
401(k) Plan”) and (ii) take such actions, if any, as may be necessary to notify
each affected participant or beneficiary that he or she is entitled to a
distribution from Seller’s 401(k) Plan on account of such termination. Purchaser
agrees to cause a defined contribution plan maintained or contributed to by the
Purchaser or any of its ERISA Affiliates that is intended to be qualified under
Sections 401(a) and (k) of the Code (“Purchaser’s 401(k) Plan”) to provide, upon
such terms and conditions as may be established by Purchaser in its sole
discretion, each affected participant in Seller’s 401(k) Plan an opportunity to
make a direct rollover to Purchaser’s 401(k) Plan of an eligible distribution of
cash from Seller’s 401(k) Plan. Purchaser shall take such action, if any, as may
be necessary to ensure that Purchaser’s 401(k) Plan shall recognize service
recognized under Seller’s 401(k) Plan for purposes of determining eligibility
and vesting under Purchaser’s 401(k) Plan.

c. Office Lease. At Closing, the Purchaser will cause the Company to extend the
Company’s Tulsa office lease for its principal executive offices at the fair
market value of such lease and for a term to be reasonably agreed upon by the
Purchaser and the lessor.

d. Company Tax Status. I. Sellers shall provide evidence in form and substance
reasonably satisfactory to Purchaser of (a) acceptance by the IRS of the
Company’s election to be treated as an S Corporation under Section 1362 of the
Code and (b) acceptance or acknowledgment by any relevant taxing authority of
the Company’s similar status under any corresponding provision of applicable
state and local income tax Law. Sellers shall provide evidence (or access to
information) in form and substance reasonably satisfactory to Purchaser that the
Company’s election to be treated as an S Corporation under Section 1362 of the
Code has not been terminated or revoked and will be in effect as of the Closing
Date.

II. Sellers shall provide evidence in form and substance reasonably satisfactory
to Purchaser of (a) acceptance by the IRS of the Company’s election to treat
each of its corporate Subsidiaries as a qualified subchapter S subsidiary

 

Page 35



--------------------------------------------------------------------------------

under Section 1361(b) of the Code and Treasury Regulation Section 1.1361-3 and
(b) acceptance or acknowledgement by any relevant taxing authority of such
entities’ similar status under any corresponding provision of applicable state
and local income tax Law. Sellers shall provide evidence (or access to
information) in form and substance reasonably satisfactory to Purchaser that the
Company’s elections under Section 1361 of the Code to treat each of its
corporate Subsidiaries as a qualified subchapter S subsidiary have not been
terminated or revoked and will be in effect as of the Closing Date.

III. None of Company or the shareholders of the Company shall revoke the
Company’s election to be taxed as an S Corporation within the meaning Sections
1361 and 1362 of the Code, take or allow any action (other than a change in Law)
that would result in the termination of the Company’s status as a validly
electing S Corporation within the meaning of Sections 1361 and 1362 of the Code,
or take or allow any action (other than a change in Law) that would result in
the termination of any Subsidiary of the Company’s status for federal income tax
purpose as a qualified subchapter S subsidiary or disregarded entity, as
applicable.

e. Section 338(h)(10) Election; Tax Adjustment.

I. At the request of Purchaser, the shareholders of the Company will cause the
Company to join with Purchaser in making an election under Section 338(h)(10) of
the Code (and any corresponding election under state, local, and foreign tax
law) with respect to the purchase and sale of the Shares of the Company
hereunder (a “Section 338(h)(10) Election”). Each Seller will include any
income, gain, loss, deduction, or other Tax item resulting from the
Section 338(h)(10) Election on its Tax Returns to the extent permitted by
applicable law. The allocation of the Purchase Price among the assets of the
Company shall be made in accordance with Section 338 of the Code and the
Treasury Regulations promulgated thereunder. The Sellers shall, unless it would
be unreasonable to do so, accept Purchaser’s determination of such allocations
of the Purchase Price and shall report, act and file in all respects and for all
purposes consistent with such determination of Purchaser. To facilitate such
election, all of the “S corporation shareholders” as defined in Treasury
Regulation Section 1.338(h)(10)-1(b)(5) shall execute and deliver to Purchaser
such forms as Purchaser shall request or as required by applicable law for
effective Section 338(h)(10) Elections, including IRS Form 8023 (together with
any schedules or attachments thereto.

II. If Purchaser chooses to make a Section 338(h)(10) Election, Purchaser shall
pay to the Shareholders, in cash, the amount of additional consideration
necessary to cause the Shareholders’ after-Tax net proceeds from the sale of the
Shares with the Section 338(h)(10) Election to be equal to the after-Tax net
proceeds that the Shareholders would have received had the Section 338(h)(10)
Election not been made, taking into account all appropriate state, federal and
local Tax implications (the “Tax Adjustment”); provided, however, the maximum
amount of the Tax Adjustment shall in no event exceed $17 million

 

Page 36



--------------------------------------------------------------------------------

in the aggregate. Sellers and the Purchaser will work together in good faith to
determine the actual amount of ordinary income recapture allocable to the
Sellers on a property-by-property basis.

f. Section 754 Election. Sellers shall consent to and cooperate with Purchaser
in making an election under Section 754 of the Code by each of the Partnership
and the General Partner with respect to the Partnership’s and the General
Partner’s Tax year that includes the Closing Date to adjust the basis of the
Partnership’s assets under Section 754 of the Code.

g. Closing Tax Certificate. On the Closing Date, each Seller shall deliver to
the Purchaser a certificate signed under penalties of perjury (i) stating that
it is not a foreign person, (ii) providing its taxpayer identification number,
and (iii) providing its address, all pursuant to Section 1445 of the Code.

h. Cooperation on Tax Matters.

I. The Parties shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes (each, a “Tax Proceeding”).
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. The Parties agree (A) to retain all books
and records with respect to Tax matters pertinent to the Company and the
Partnership Entities to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or the Sellers, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, shall allow the other party to take possession
of such books and records.

II. The Parties further agree, upon request, to use their best efforts to obtain
any certificate or other document from any governmental authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby).

i. Acquisition of Related Operating Interests. Except for leases set forth on
Schedule 6(u), for a period of three years after the Closing Date Sellers hereby
agree that, to the fullest extent permitted by applicable law, unless the
Sellers shall have first offered an opportunity to the Purchaser and Purchaser
shall have expressly declined such opportunity in writing, neither the Sellers,
nor any Person controlled directly or indirectly by any of the Sellers, shall
acquire any properties or interests in Hydrocarbons in, under or that may be
produced from (i) any lands covered by any of the Company Operating

 

Page 37



--------------------------------------------------------------------------------

Interests or Partnership Operating Interests or (ii) any formation in which any
Well comprising the Company Operating Interests or Partnership Operating
Interests is completed or from which any of the Company Operating Interests or
Partnership Operating Interests is producing (or capable of producing)
Hydrocarbons, which Hydrocarbons if produced would drain or otherwise adversely
affect any of the Company Operating Interests or Partnership Operating Interests
or their related Hydrocarbons. In addition, the Sellers shall not provide any
confidential or proprietary information of the Entities to any other Person in
which such Sellers have any direct or indirect interest (whether or not
controlled by the Sellers) which may reasonably be used by such Person to
acquire properties or interests in such Hydrocarbons. In the event any Seller
acquires any properties or interests in contravention of the foregoing
provisions of this Section 10(i), such Seller hereby agrees that, in addition to
any other remedy available to the Purchaser, upon request from the Purchaser
such Seller hereby agrees to sell and assign, or cause any controlled Person to
sell and assign, such properties or interests, together with any cash or other
properties received thereon or derived therefrom, to the Purchaser at the
purchase price to the Seller or such controlled Person.

j. Special Warranty of Title by Sellers. Notwithstanding anything to the
contrary herein, Sellers shall warrant and defend title to the Company Operating
Interests, Partnership Operating Interests, Company Owned Real Property and
Partnership Owned Real Property against all claims and demands of Persons
claiming by, through or under Sellers or the Company or the Subsidiaries, but
not otherwise.

11. Conditions to Proceed with Closing. The obligation of the Parties to proceed
with Closing shall be subject to the satisfaction or waiver, on or before the
Closing Date, of the following conditions:

a. Conditions to the Parties’ Obligation to Proceed with Closing. The obligation
of the Sellers and the Purchaser to proceed with Closing shall be subject to the
satisfaction or waiver, on or before the Closing Date, of the following
condition: all authorizations, consents, orders, declarations or approvals of,
or filings with or terminations or expirations of waiting periods imposed by
(including, without limitation, expiration of any waiting period pursuant to the
HSR Act), any governmental entity or regulatory authority, which the failure to
obtain, make or occur would have the effect of making the transactions
contemplated by this Agreement illegal or would have (or would be reasonably
likely to have) a Material Adverse Effect on any of the Company, the Partnership
or the Purchaser assuming the transactions contemplated by this Agreement had
taken place, shall have been obtained, made or occurred on or before the Closing
Date.

b. Conditions to the Purchaser’s Obligation to Proceed with Closing. The
obligation of the Purchaser to proceed with Closing shall be subject to the
satisfaction or waiver, on or before the Closing Date, of the following
conditions:

I. Ownership Representations. The representations and warranties set forth in
Section 4(d), Section 5(c), Section 5(d) and Section 6(c) (the “Ownership
Representations”) shall be true and correct in all respects at Closing.

 

Page 38



--------------------------------------------------------------------------------

II. Covenant Compliance. The Entities and the Sellers shall have complied in all
material respects with those covenants contained in this Agreement that are
applicable to them.

III. Non-Ownership Representations. Except for the Ownership Representations,
all of the representations and warranties set forth in Section 4, Section 5 and
Section 6 (collectively, the “Non-Ownership Representations”) shall be true and
correct in all material respects at Closing, except to the extent that the
circumstances causing the Non-Ownership Representations not to be true and
correct in all respects (disregarding all qualifications contained therein
regarding materiality) would not, individually or in the aggregate, constitute a
Material Adverse Change.

IV. 100% Delivered. The Shareholders shall be in a position to deliver all, and
not less than all, of the issued and outstanding equity securities of the
Company, together with any Options of the Company, to the Purchaser and the
Partners shall be in a position to deliver all, and not less than all, of the
partnerships interests in the Partnership, together with any Options of the
Partnership, to the Purchaser, in each case pursuant to Sections 12(a)(I) and
(II).

V. Seller Certificates. The Purchaser shall have received from each Seller an
unqualified certificate covering those items addressed in Section 12(a)(III).

VI. Legal Opinions. The Purchaser shall have received a legal opinion or legal
opinions from counsel reasonably acceptable to the Purchaser, in form and
substance reasonably satisfactory to the Purchaser and its counsel, as to the
due authorization of the Person executing this Agreement on behalf of each
Seller that is an entity to execute and deliver this Agreement on behalf of such
Seller, such opinions to be substantially in the form of Exhibit F.

VII. Resignations. Each director and officer of the Company and its Subsidiaries
shall have delivered to the Purchaser a letter of voluntary resignation from
such positions with the Company and its Subsidiaries effective as of the Closing
(and, in the case of any officer party to an employment agreement with the
Company, such letter shall acknowledge that such resignation constitutes a
termination of such agreement by the employee “without cause” for purposes of
such agreement).

VIII. Casualty Loss. No Operating Interests, Wells or other oil and gas
interests of the Company, its Subsidiaries or the Partnership shall have been
damaged or destroyed by any natural event (including, without limitation, any
storm, flood, hurricane, washout, landslide, earthquake, lightning, fire or
other act of God) or other casualty or been taken in condemnation or under right
of eminent domain, except for such destructions, casualties or takings as would
not, individually or in the aggregate, constitute a Material Adverse Change.

 

Page 39



--------------------------------------------------------------------------------

IX. Environmental Compliance. Except as would not, individually or in the
aggregate, constitute a Material Adverse Change, the Company, its Subsidiaries
and the Partnership shall (1) be in possession of all Environmental Approvals
needed to carry on their current operations, (2) except as set forth on
Schedules 5(g) and 6(f) of the Seller Disclosure Schedules, be in compliance
with all Environmental Laws and (3) except as set forth on Schedule 5(j) and
(6)(i) of the Seller Disclosure Schedules, not have received any demand or
notice with respect to any Environmental Claims or non-compliance with
Environmental Laws; provided, the existence of any of the foregoing, together
with any other Environmental Defects, that would not reasonably be estimated to
represent an aggregate liability equal to or less than $15.0 million, shall not
be deemed to represent a Material Adverse Change solely due to the estimated
cost of such liabilities. The Purchaser and its independent, third-party
environmental consultants shall not have discovered or identified any
Environmental Defects that may reasonably be estimated to represent
Environmental Remediation Costs in excess of $15.0 million (including any
matters set forth on Schedules 5(g), 5(j), 5(t), 5(w), 5(x), 6(f), 6(i), 6(s),
6(v) and 6(w) of the Seller Disclosure Schedules).

X. Spousal Consents. To the extent that any Seller that is an individual or
their spouse is currently a resident or subject to the family, estate or probate
laws of any state that is a community property state, the spouse of such Seller
shall have executed and delivered to the Purchaser a written instrument
substantially the form attached hereto as Exhibit G.

XI. Lenders’ Diligence. Purchaser shall have received results reasonably
satisfactory to the Purchaser’s lender or other financing parties (collectively,
the “Lenders”), if any, in their discretion, of a review of (i) the Company’s,
the Partnership’s, and their Subsidiaries’ title to the Operating Interests;
(ii) the environmental condition of the Operating Interests; (iii) such reserve
reports as may be required by Lenders with respect to the Operating Interests;
(iv) the Hedge Transactions, if any, relating to the Operating Interests; and
(v) such other matters relating to the Operating Interests as to which Lenders’
satisfactory evaluation shall be a condition to borrowing or other financing.

XII. No Material Issues for Financing. There shall not exist, or have occurred
any change to, any issues relating to the Company or the Partnership or their
business or assets that would impair or prevent the ability of the Purchaser to
consummate a financing with the Lenders.

XIII. No Other Liabilities or Obligations. To the extent Sellers have not made
available any items or related information set forth on the Seller Disclosure
Schedule prior to the date of this Agreement, such information provided,
disclosed or discovered by the Purchaser after the date of this Agreement and
reviewed by the Purchaser shall be reasonably satisfactory to the Purchaser and

 

Page 40



--------------------------------------------------------------------------------

shall not constitute or reflect any material liabilities or adverse conditions
or obligations, whether direct, indirect, contingent or otherwise, of any of the
Entities, their business, operating, assets, financial condition or business
prospects.

c. Conditions to the Sellers’ Obligation to Proceed with Closing. The obligation
of the Sellers to proceed with Closing shall be subject to the satisfaction or
waiver, on or before the Closing Date, of the following:

I. Representations and Warranties. The representations and warranties set forth
in Section 7 shall be true and correct in all respects at Closing and the
Purchaser shall have complied in all material respects with those covenants
contained in this Agreement that are applicable to it, except in each case as
would not negatively impact the ability of the Purchaser to consummate the
transactions contemplated by this Agreement.

II. Payment of Share Purchase Price. Purchaser shall be in a position to pay,
simultaneously with the Closing, the Interest Purchase Price.

12. Actions to be Taken At Closing.

a. Sellers’ Actions at Closing. At the Closing, each Seller shall execute,
acknowledge and (upon payment of the funds specified in Section 12(b)(I) and
Section 12(b)(II)) deliver to the Purchaser the following:

I. Transfer of Shares. The original stock certificates representing such
Seller’s Shares, duly endorsed for transfer (or accompanied by duly executed
stock transfer powers separate from the certificate);

II. Transfer of Partnership Interests and Membership Interests. An Assignment of
Partnership Interests in the form of Exhibit H and an Assignment of Membership
Interests in the form of Exhibit I;

III. Certificate. A certificate, as to such Seller, certifying that (1) the
Ownership Representations are true and correct in all respects as of the Closing
Date, (2) the Non-Ownership Representations are true and correct in all material
respects as of the Closing Date (other than representations and warranties
qualified by materiality, which shall be true and correct in all respects), and
(3) such Seller has complied with the covenants to which it is subject under
this Agreement in all material respects;

IV. Escrow Agreement. The Environmental Escrow Agreement and, if applicable, the
Title Escrow Agreement; and

V. Other Necessary Instruments. All other instruments as may be reasonably
required to consummate the agreements of the Parties hereunder.

 

Page 41



--------------------------------------------------------------------------------

b. Purchaser’s Actions at Closing. At Closing, upon the tendering of all of the
Shares and the assignment of all of the Partnership Interests and the Membership
Interests, Purchaser or its designated affiliate shall:

I. Payment of the Interest Purchase Price. Pay to the Sellers, by wire transfer
of immediately available funds, the Interest Purchase Price;

II. Certificate. Deliver a certificate certifying that (1) the representations
and warranties provided hereunder by the Purchaser are accurate and true in all
material respects as of the Closing (other than representations and warranties
qualified by materiality, which shall be true and correct in all respects) and
(2) that the Purchaser has complied with the covenants to which it is subject
under this Agreement in all material respects, except in each case as would not
negatively impact the ability of the Purchaser to consummate the transactions
contemplated by this Agreement; and

III. Escrow Agreement. Execute the Environmental Escrow Agreement and, if
applicable, the Title Escrow Agreement, and pay to the Escrow Agent the Escrow
Amount and any other applicable amount under the Title Escrow Agreement.

13. Expiration of Representations, Warranties and Covenants. The Ownership
Representations and the representations made by the Purchaser in Section 7 shall
survive indefinitely. The Non-Ownership Representations of the Sellers contained
herein, and any certificate delivered hereunder, to the extent that such
certificate relates to such representations and warranties, other than the
Environmental Representations and Title Representations, shall survive for the
duration of the applicable statute of limitations relating to the matters of
such representations following the Closing Date. The Environmental
Representations and Title Representations shall not survive the Closing Date.
All covenants and other agreements contained herein shall survive indefinitely,
except for the following: (1) Section 8 shall expire at Closing, except for
Section 8(a), which shall survive indefinitely, (2) Section 9 shall expire at
Closing Date and (3) Section 11 shall expire at Closing (the covenants and other
agreements which shall survive the Closing being referred to as the “Surviving
Covenants”).

14. Indemnification.

a. Indemnification by Sellers. Each Seller jointly and severally covenants and
agrees that it will indemnify, defend and hold harmless the Purchaser, the
Company, the Partnership and their respective officers, directors, employees,
agents, representatives and affiliates (collectively, the “Purchaser Indemnified
Parties”) from and against all claims, damages, actions, suits, proceedings,
demands, assessments, adjustments, losses, liabilities, diminutions of value,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Losses”) arising directly or indirectly from, as a result of or
in connection with any breach of the representations that by their terms survive
the Closing and the Surviving Covenants. In respect of the indemnification
obligation set forth in the immediately preceding sentence, (1) no Seller shall
be liable for any other Seller’s breach of Section 4(d), Section 12(a)(I) or the
certificate delivered by any other Seller pursuant to Section 12(a)(II) or

 

Page 42



--------------------------------------------------------------------------------

for fraud committed by any other Seller, (2) the liability of each Seller for
all claims hereunder shall be limited in amount to the amount labeled
“Distribution Amount” on Exhibit C for each Seller (subject to adjustment
pursuant to Section 3) and (3) (A) each Seller shall be solely liable for such
Seller’s breach of Section 4(d), Section 11(a)(I) or the certificate delivered
by such Seller pursuant to Section 12(a)(II) (to the extent that such
certificate relates to such Seller’s compliance with Section 4(d) and
Section 12(a)(I)) or for fraud committed by such Seller and (B) any Seller’s
liability for breaches of any of the representations that by their terms survive
the Closing or for breaches of the Surviving Covenants shall be limited to all
Losses resulting from such breach multiplied by such Seller’s Sharing Ratio. Any
claim for indemnification pursuant to this Section 14(a) based on the breach of
a covenant that survives the Closing for a finite period must be asserted by the
Purchaser or a Purchaser Indemnified Party on or before the expiration of such
finite period for such claim to be enforceable.

b. Exclusive Remedy for Breaches of Representations, Warranties and Covenants.
Except as specifically set forth in Section 14(a) and the rights of the
Purchaser pursuant to any instrument delivered pursuant to Section 11(b) (except
for the certificates described in Section 11(b)(V)), effective upon the Closing
of the transactions contemplated by this Agreement, in the absence of fraud on
the part of a Seller in connection with the negotiation, execution or delivery
of this Agreement or the consummation of the transactions contemplated hereby
(to the extent determined by a final judgment of a court of competent
jurisdiction), the Purchaser, on behalf of itself and the Purchaser Indemnified
Parties, waives any rights or claims it or any other Purchaser Indemnified Party
may have against any Seller, whether in law or equity (except as relates to
adjustments to the Aggregate Purchase Price in accordance with Section 3) for
any Seller’s breach of a representation or warranty contained in this Agreement
and for breaches of any covenant or other agreement, including, without
limitation, claims for contribution or other rights of recovery arising out of
or relating to any Environmental Laws, claims for breach of contract, breach of
implied covenants, negligent misrepresentation and all other claims for breach
of duty. For the avoidance of doubt, Section 14(a) sets forth the exclusive
remedies available to the Purchaser or the Purchaser Indemnified Parties for any
breach by the Sellers of this Agreement.

c. Indemnification by Purchaser. After the Closing Date, the Purchaser agrees
that it will indemnify, defend and hold harmless the Sellers from any and all
from and against all Losses arising as a result of or in connection with any
Environmental Claims relating to the Company, the Partnership Entities or their
Subsidiaries as of the Closing Date.

d. No Waiver of Fraud. NOTHING RELATING TO (1) THE EXPIRATION OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT,
(2) THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT, (3) THE
EXCLUSIVENESS OF ANY REMEDIES UNDER THIS AGREEMENT OR (4) ANY OTHER MATTER SHALL
BE DEEMED TO BE A WAIVER OF ANY RIGHT OR CLAIM THAT ANY PARTY MAY HAVE AGAINST
ANY OTHER PARTY IN RESPECT OF SUCH PARTY’S FRAUD.

15. Termination of Agreement. This Agreement may be terminated as provided
below:

a. by mutual written consent of the Purchaser and the Majority of Sellers at any
time prior to the Closing;

 

Page 43



--------------------------------------------------------------------------------

b. by the Purchaser if the Closing shall not have occurred on or before
December 31, 2006 for any reason not primarily attributable to the breach by the
Purchaser of any representations, warranties or covenants contained in this
Agreement;

c. by the Purchaser if the Sellers have breached an Ownership Representation in
any respect, the Purchaser has notified the Sellers of the breach, and the
breach has continued without cure for a period of 10 Business Days after the
notice of breach;

d. by the Purchaser if the Sellers have breached a Non-Ownership Representation
or any covenant in this Agreement in any respect and the breach has continued
without cure for a period of 10 Business Days after the notice of breach;

e. by the Purchaser if the Title Defect Amount that is uncured as of the Closing
Date exceeds $50.0 million;

f. by the Majority of Sellers if the Closing shall not have occurred on or
before December 31, 2006 for any reason not primarily attributable to the breach
by the Sellers, the Company or the Partnership of any representations,
warranties or covenants contained in this Agreement;

g. by the Majority of Sellers if the Purchaser has breached any representation,
warranty, or covenant contained in this Agreement in any material respect, the
Sellers have notified the Purchaser of the breach, and the breach has continued
without cure for a period of 10 Business Days after the notice of breach; or

h. by the Majority of Sellers if the Title Defect Amount that is uncured as of
the Closing Date exceeds $50.0 million.

If this Agreement is terminated (1) by mutual written consent of the Purchaser
and the Majority of Sellers pursuant to Section 15(a), (2) by the Purchaser
pursuant to Section 15(e) or (3) by the Majority of Sellers pursuant to
Section 15(h), then all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party. Termination
pursuant to Section 15(b), Section 15(c), Section 15(d), Section 15(f) or
Section 15(g) shall not relieve any Party from any liability for a willful and
material breach by such Party of its covenants and agreements set forth in this
Agreement, and all rights and remedies at law or in equity of the non-breaching
Party in respect of such breach shall be preserved.

16. General Provisions.

a. Entire Agreement. This Agreement together with the Schedules and Exhibits
contains the entire understanding of the Parties with regard to the subject
matter hereof and no warranties, representations, promises or agreements have
been made between the Parties other than as expressly herein set forth. This
Agreement supersedes any previous agreement or understanding between the Parties
and cannot be modified or amended except in a writing executed by the Purchaser
and the Majority of Sellers.

 

Page 44



--------------------------------------------------------------------------------

b. Binding Effect. Upon execution, this Agreement shall be binding and fully
enforceable and shall inure to the benefit of the Parties hereto, their
successors, assigns, personal representatives and heirs.

c. Notices. All notices as may be required by this Agreement shall be deemed
given if delivered personally or sent by facsimile during normal business hours
of the recipient, the next Business Day if sent by overnight courier, or upon
receipt if sent by U.S. Mail to the respective parties at the addresses set
forth below:

To Sellers:            See Exhibits A-1, A-2 and A-3

To Purchaser:

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

Fax: (405) 478-2906

ATTN: Mark A. Fischer

With a copies to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Fax: (713) 220-4285

ATTN: David C. Buck

d. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, shall not be affected thereby and effect shall
be given to the intent manifested by the provisions, or portions thereof, held
to be enforceable and valid.

e. Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed under the laws of the State of Oklahoma without regard to its choice
of law provisions that would apply the law of any other state. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Page 45



--------------------------------------------------------------------------------

f. Arbitration of Net Defect Amount Disputes. After Closing, disputed Title
Defects and Environmental Defects, including any disputes as to whether any
Title Defect or Environmental Defect has been cured (collectively, “Arbitrable
Disputes”) shall be submitted to binding arbitration conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(the “AAA”), as supplemented to the extent necessary to determine any procedural
appeal questions arising under the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between this Section 16(f)
and the Commercial Arbitration Rules or the Federal Arbitration Act, then this
Section 16(f) shall control. Arbitration shall be initiated by the Claimant (as
defined below) serving written notice on the Respondent (as defined below) that
the Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Unless otherwise agreed by the Parties, a panel of three neutral arbitrators
will decide the Arbitrable Dispute. The Parties shall select the arbitrators as
follows: (1) the Party commencing the arbitration proceeding (the “Claimant”)
shall select one arbitrator and shall notify the other Party (the “Respondent”)
in writing of its selection at the time the Claimant commences the arbitration
proceeding; (2) the Respondent shall select one arbitrator and, within 30 days
after receipt of the Claimant’s designation of arbitrator, shall notify the
Claimant in writing of its selection; (3) if the Respondent fails or refuses to
designate an arbitrator within such period, the Claimant may request the
administrator of the Dallas, Texas office of the AAA to provide the Parties with
a list of potential arbitrators in accordance with, and the second arbitrator
shall be determined pursuant to, Article 7 of the Commercial Arbitration Rules
of AAA; (4) The two arbitrators so chosen shall select a third arbitrator within
30 days after appointment of the second arbitrator; and (5) if the
Party-appointed arbitrators cannot reach agreement upon the third arbitrator
within the 30-day period, the administrator of the Dallas, Texas office of the
AAA shall provide the Parties with a list of potential arbitrators in accordance
with, and the third arbitrator shall be determined pursuant to, Article 7 of the
Commercial Arbitration Rules of AAA. All arbitrators must (1) be neutral persons
who have never been officers, directors, employees, or consultants or had other
business relationships with the Parties or any of their Affiliates, officers,
directors or employees, and (2) have not less than fifteen (15) years recent
experience in the U.S. oil and gas industry relevant to the matters in dispute.
The arbitration hearing will be conducted in Oklahoma City, Oklahoma, and shall
commence as soon as practicable after the selection of the third arbitrator. The
Parties and the arbitrators shall proceed diligently and in good faith so that
the arbitrators’ determination can be made as promptly as possible. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators, including, without limitation, petroleum engineers, petroleum
landmen, and environmental engineers and consultants, as appropriate. The
arbitrators’ determination shall be made in writing, including findings of fact
and conclusions of law, within 45 days after submission of the matters in
dispute. Judgment may be entered on the award, and the award may be judicially
enforced. Except as provided in the Federal Arbitration Act, the decision of the
arbitrators shall be binding on and non-appealable by the Parties. The
arbitrators shall act for the limited purpose of resolving the specific
Arbitrable Disputes and may not award damages, interest or penalties with
respect to any matter. Further, the arbitrators shall have no right or authority
to grant or award indirect, consequential, punitive or exemplary damages of any
kind. The Parties shall each bear their own legal fees and other costs of
presenting their case. The Sellers, on the one hand, and the Purchaser, on the
other hand, shall each pay 50% of the fees and expenses of the arbitrators.

 

Page 46



--------------------------------------------------------------------------------

g. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and each such counterpart shall be considered an original
and an enforceable agreement. Facsimile and electronic signatures to this
Agreement shall be valid.

h. Notice of Developments. Each Party will give prompt written notice to the
others of any material breach of any of its representations, warranties and
covenants contained herein.

i. Exclusivity.

I. Prior to the earlier to occur of (1) the Closing and (2) the termination of
this Agreement, Sellers will not (and the Sellers will not cause or permit the
Company, the Partnership, their Subsidiaries or any of its or their
representatives, advisors, agents or controlled affiliates to) intentionally
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of any of the issued and outstanding capital
stock of the Company, any of the partnership interests of the Partnership or
membership interests of the General Partner, or assets of the Company, the
Partnership Entities or their Subsidiaries (except for sales permitted pursuant
to Section 9) (including any acquisition structured as a merger, consolidation,
share exchange or other business combination or recapitalization).

II. Sellers and Purchaser agree to negotiate in good faith for the purchase and
sale of all of Sellers’ interest in Green Country Supply, Inc., d/b/a GCS
Chemical, GCS Supply and GCS Submersible Pumps and Cal Bohannon Drilling
Company, and Osage Cementing Services, Inc. (the “Related Entities”); provided,
however that it shall be within the sole discretion of each Party whether to
enter into an agreement for the purchase and sale of the Related Entities, it
being understood that no Party shall have any liability whatsoever in the event
it determines not to enter into such an agreement..

j. Other Post-Closing Covenants. After Closing, if any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party. If any Party is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand in connection with any transaction on or prior to
the Closing Date involving the Company or the Partnership, each of the other
Parties shall cooperate with it and its counsel in the defense or contest, all
at the sole cost and expense of the contesting or defending Party.

k. Press Releases and Public Announcements. No Seller shall issue, or permit the
Company or the Partnership to issue, any press release or make any public
announcement relating to the subject matter of this Agreement prior to the
Closing

 

Page 47



--------------------------------------------------------------------------------

without the prior written approval of the Purchaser; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law, or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Parties prior to making the
disclosure).

l. No Third Party Beneficiaries. Except as provided in Section 8(b), this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

m. Expenses. Notwithstanding anything contained herein, all fees, costs, and
expenses for investment advisors, attorneys and accountants retained by the
Sellers or the Company and the Partnership to facilitate the transactions
contemplated by this Agreement shall be paid by the Sellers, respectively based
on their pro rata share of the Aggregate Purchase Price. All fees, costs, and
expenses incurred by the Purchaser in connection with the transactions
contemplated by this Agreement shall be paid by the Purchaser.

n. Limitation of Damages; Enforcement of Agreement. There shall be no liability
under this Agreement for consequential, special, punitive or exemplary damages.
The Parties agree that irreparable damage may occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms. Accordingly, the Parties agree that each Party may be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce the terms and provisions of this Agreement in any
appropriate court, the foregoing being in addition to (and not to the exclusion
of) any other remedy to which a Party may be entitled at law or in equity.

o. Disclosure Generally. The fact that any item of information is disclosed in
any Disclosure Schedule shall not be construed to mean that such information is
required to be disclosed by this Agreement. Such information and the dollar
thresholds set forth herein shall not be used as a basis for interpreting the
terms “material” or “Material Adverse Effect” or other similar terms in this
Agreement.

17. Definitions.

a. “AAA” is defined in Section 16(f).

b. “Aggregate Purchase Price” is defined in Section 2(a)

c. “Aggregate Title Defect Amount” is defined in Section 2(a).

d. “Agreement” is defined in the introductory paragraph.

e. “Allocated Value” means, with respect to an asset of the Company, the
Partnership or their Subsidiaries, the portion of the Aggregate Purchase Price
allocated to such asset as set forth in Exhibit D. Allocated Value is made for
purposes of Section 3(a) of this Agreement only and shall not be deemed
representative of the actual fair market value for accounting, tax or any other
purpose.

 

Page 48



--------------------------------------------------------------------------------

f. “Arbitrable Dispute” is defined in Section 16(f).

g. “Benefit Plan(s)” means (i) any Pension Plan, Welfare Plan, bonus, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, stock appreciation, phantom stock, retirement, vacation, leave of
absence, severance, salary continuation, disability, death benefit,
hospitalization, medical, dependent care, cafeteria, employee assistance,
scholarship, employment, fringe benefit or other similar agreement, plan,
program, arrangement or understanding (whether or not covered under Section 3(3)
of ERISA and whether or not legally binding) that is sponsored, maintained,
contributed to or required to be contributed to by the Company, the Partnership
or any ERISA Affiliate of either and as to which the Company, Partnership or any
ERISA Affiliate of either has or may have any obligation or liability,
contingent or otherwise, thereunder to or for current or former partners,
employees, directors or individual consultants and (ii) all employment,
consulting, non-competition, employee non-solicitation, employee loan or other
compensation agreements or arrangements.

h. “Business Day” means any day other than Saturday, Sunday or any other day on
which banks located in the State of Oklahoma or the State of New York are
authorized or obligated to close.

i. “Claimant” is defined in Section 16(f).

j. “Closing” or “Closing Date” shall have the meaning set forth in Section 2(c).

k. “COBRA” means the provisions of the Code and ERISA pertaining to the
Consolidated Omnibus Budget and Reconciliation Act of 1986 as amended, including
the provisions of Section 4980B of the Code and Sections 601 – 608 of ERISA.

l. “Code” means the Internal Revenue Code of 1986, as amended.

m. “Common Stock” is defined in Section 5(c).

n. “Company” is defined in the introductory paragraph.

o. “Company Affiliated Group” is defined in Section 5(h).

p. “Company Employee” means a common law employee of the Company or any ERISA
Affiliate.

q. “Company Material Agreements” is defined in Section 5(i).

r. “Company Operating Interests” means all of the Company’s and/or its
Subsidiaries’ right, title and interest in, to and under, or derived from oil
and gas leases

 

Page 49



--------------------------------------------------------------------------------

and rights, fee mineral interests, rights under unitization, communitization or
pooling agreements or orders, and Wells, including all land, facilities,
platforms, pipelines, gathering systems, saltwater disposal systems, plants,
easements, rights-of-way, surface leases, surface use agreements, personal
property and equipment, contracts and information pertaining or relating
thereto.

s. “Company Owned Real Property” means the real property and interests in real
property owned by the Company and its Subsidiaries other than the Company
Operating Interests.

t. “Company Reserve Report” is defined in Section 5(s).

u. “Defect Threshold” is defined in Section 3(d).

v. “Defensible Title” means, as to an asset, such title of the Company, the
Partnership or their Subsidiaries, as applicable, that: (1) is deducible of
record from the records of the county in which the property is located, and
(A) in the case of federal leases, from the records of the applicable office of
the Bureau of Lands Management or Minerals Management Service, or (B) in the
case of state leases, from the applicable records of the applicable state land
office; (2) entitles the Company, the Partnership or their Subsidiaries, as
applicable, to receive not less than the “Net Revenue Interest” set forth in
Exhibit D as to such asset, without reduction, suspension or termination
throughout the productive life of such asset; (3) obligates the Company, the
Partnership Entities or their Subsidiaries, as applicable, to bear costs and
expenses relating to operations on and the maintenance and development of such
asset in an amount not greater than the “Working Interest” set forth in
Exhibit D with respect to such asset, without increase for the productive life
of such asset (unless there is a corresponding and proportionate increase in Net
Revenue Interest with respect to such asset); and (4) is free and clear of liens
and material encumbrances and defects, except for Permitted Encumbrances.

w. “De Minimis Defect” is defined in Section 3(a).

x. “Distribution Amount” is set forth in Exhibit C.

y. “Entities” is defined in the introductory paragraph.

z. “Environmental Approvals” means all applicable permits, licenses,
authorizations and approvals required by governmental authorities pursuant to
any Environmental Law.

aa. “Environmental Claim” means any claim, demand, suit, action, cause of
action, proceeding, investigation or notice to the Company, the Partnership
Entities or any of their Subsidiaries by any Person or entity alleging any
potential liability (including potential liability for investigatory costs,
cleanup costs, governmental response costs, natural resource damages, personal
injuries, or penalties) arising out of, based on, or resulting from (i) the
presence, or Release into the environment, of any Hazardous Substance at any
location, whether or not owned, leased, operated or used by the Company, the
Partnership Entities or their Subsidiaries, and (ii) circumstances forming the
basis of any violation, or alleged violation, of any applicable Environmental
Law.

 

Page 50



--------------------------------------------------------------------------------

bb. “Environmental Defect” has the meaning provided in Section 3(b).

cc. “Environmental Escrow Agreement” is defined in Section 3(b)

dd. “Environmental Laws” means all applicable federal, state or local laws,
statutes, codes, ordinances, permits, licenses, rules, regulations and common
law in effect as of the date hereof, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment or to the emission, discharge,
release, threatened release, use, treatment, storage, disposal, transportation
or handling of pollutants, contaminants or industrial, toxic or hazardous
substances, wastes or materials. Environmental Laws include, but are not limited
to: the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, the Resource Conservation and Recovery Act, the Toxic Substances Control
Act, the Clean Water Act, the Clean Air Act, the Federal Water Pollution Control
Act, the Oil Pollution Control Act, the Endangered Species Act, and the Safe
Drinking Water Act, as such acts may have been amended or supplemented from time
to time, the state and local counterparts or equivalents of all such acts, and
all rules, regulations and orders adopted under any such statutes.

ee. “Environmental Remediation Costs” is defined in Section 3(b).

ff. “Environmental Representations” means the representations and warranties set
forth in Sections 5(g), 5(j), 5(t), 5(w), 5(x), 6(f), 6(i), 6(s), 6(v) and 6(w)
solely as such representations and warranties relate to Environmental Claims.

gg. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

hh. “ERISA Affiliate” means any corporation or other entity that is or ever was
required to be aggregated under Section 414 (b), (c), (m) or (o) of the Code
with the Company or any of its Subsidiaries or with the Partnership or any of
its affiliates.

ii. “Escrow Agent” is defined in Section 3(b).

jj. “Escrow Amount” is defined in Section 3(b).

kk. “Financial Statements” is defined in Section 5(e).

ll. “GAAP” means United States generally accepted accounting principles in
effect from time to time.

mm. “General Partner” is defined in the introductory paragraph.

nn. “Hazardous Substance” means (i) chemicals, pollutants, contaminants, wastes,
toxic and hazardous substances, and oil and petroleum products, (ii) any

 

Page 51



--------------------------------------------------------------------------------

substance that is or contains asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum or petroleum-derived substances or wastes,
chlorides, radon gas or related materials or lead or lead-based paint or
materials, (iii) any substance, material or waste that requires investigation,
removal or remediation under any Environmental Law, or is defined, listed or
identified as hazardous, toxic or otherwise dangerous under any Environmental
Laws or (iv) any substance that is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic, or otherwise hazardous.

oo. “Hedge Obligations” is defined in Section 5(n).

pp. “Hedge Transactions” is defined in Section 5(n).

qq. “HSR Act” is defined in Section 8(c).

rr. “Hydrocarbons” means oil, bitumen and products derived therefrom, synthetic
crude oil, petroleum, natural gas, natural gas liquids, coal bed methane, and
any and all other substances produced in association with any of the foregoing,
whether liquid, solid, or gaseous.

ss. “Interests” is defined in the recitals.

tt. “Interest Purchase Price” is defined in Section 2(a).

uu. “IRS” means the Internal Revenue Service.

vv. “knowledge of the Sellers” or “knowledge of the Company” each mean the
knowledge of any of the Sellers after reasonable inquiry with officers of the
Entities, who are E. Ann Graves, John Graves, Michael L. Graves, Paul Korte and
Burton Howard.

ww. “Laws” is defined in Section 5(g).

xx. “Lender” is defined in Section 11(b).

yy. “Lien” is defined in Section 5(d).

zz. “Litigation” is defined in Section 5(j).

aaa. “Losses” is defined in Section 14(a).

bbb. “Majority of Sellers” means Sellers representing greater than fifty percent
(50%) of the voting Shares.

ccc. “Material Adverse Change” means any actions, suits, arbitrations,
proceedings, facts, circumstances, events, conditions or developments that,
individually or in the aggregate, have had or would be reasonably likely to have
a Material Adverse Effect.

 

Page 52



--------------------------------------------------------------------------------

ddd. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or business prospects of the
Person referenced and its Subsidiaries, taken as a whole, except for (i) any
such effects resulting from changes affecting the United States economy,
financial and capital markets or the oil and gas industry in general, or
(ii) changes in the prices generally paid for oil, natural gas or equivalents.

eee. “Material Agreements” is defined in Section 9(h).

fff. “Member” and “Members” are defined in the introductory paragraph.

ggg. “Membership Interests” is defined in the recitals.

hhh. “Most Recent Financial Statements” is defined in Section 5(e).

iii. “Most Recent Period End” is defined in Section 5(e).

jjj. “Net Revenue Interest” is set forth in Exhibit D.

kkk. “Non-Ownership Representations” is defined in Section 10(b).

lll. “Objection Deadline” is defined in Section 3(a).

mmm. “Operating Interests” is defined in Section 9(l).

nnn. “Options” is defined in Section 5(c).

ooo. “Ownership Representations” is defined in Section 10(b)(I).

ppp. “Partner” is defined in the introductory paragraph.

qqq. “Partnership” is defined in the introductory paragraph.

rrr. “Partnership Financial Statements” is defined in Section 6(d)

sss. “Partnership Hedge Obligations” is defined in Section 6(m).

ttt. “Partnership Hedge Transactions” is defined in Section 6(m).

uuu. “Partnership Interests” is defined in the recitals.

vvv. “Partnership Material Agreements” is defined in Section 6(h).

www. “Partnership Most Recent Financial Statements” is defined in Section 6(d).

xxx. “Partnership Operating Interests” means all of the Partnership’s right,
title and interest in, to and under, or derived from oil and gas leases and
rights, fee mineral interests, rights under unitization, communitization or
pooling agreements or orders, and

 

Page 53



--------------------------------------------------------------------------------

Wells, including all land, facilities, platforms, pipelines, gathering systems,
saltwater disposal systems, plants, easements, rights-of-way, surface leases,
surface use agreements, personal property and equipment, contracts and
information pertaining or relating thereto.

yyy. “Partnership Owned Real Property” means the real property and interests in
real property owned by the Company and its Subsidiaries other than the
Partnership Operating Interests.

zzz. “Partnership Reserve Report” is defined in Section 6(s).

aaaa. “Party” and “Parties” shall have the meaning provided in the introductory
paragraph.

bbbb. “Pension Plan(s)” means any “employee pension benefit plan as such term is
defined in Section 3(2) of ERISA (whether or not covered by Section 3(20 of
ERISA).

cccc. “Permit: is defined in Section 5(g).

dddd. “Permitted Encumbrances” means, with respect to any asset, any and all of
the following: (1) royalties, overriding royalties, production payments,
reversionary interests, convertible interests, net profits interests and similar
burdens encumbering an asset, to the extent the net cumulative effect of such
burdens does not operate to reduce the Company’s, the Partnership’s or their
Subsidiaries’ Net Revenue Interest in such asset, to less than that set forth in
Exhibit D or increase the Company’s, the Partnership’s or their Subsidiaries’
Working Interest in such asset, above that set forth in Exhibit D without a
corresponding and proportionate increase in the associated Net Revenue Interest;
(2) consents to assignment and similar contractual provisions affecting transfer
of the asset, provided that such consents, if applicable, have been obtained
prior to Closing; (3) preferential rights to purchase and similar contractual
provisions affecting the asset, provided that such preferential rights, if
applicable, have expired or been waived prior to Closing; (4) rights reserved to
or vested in a governmental entity having jurisdiction to control or regulate
the asset, and all applicable laws of such governmental entities or authorities;
(5) easements, rights-of-way, servitudes, sub-surface leases, equipment,
pipelines, and utility lines on, over and through the asset, provided that they
do not materially interfere with the operation of the asset in the manner such
operations were conducted as of the Closing; (6) terms and conditions of
unitization, communitization, and pooling agreements, and any other similar
agreements affecting the asset, provided that they do not (A) reduce the
Company’s, the Partnership’s or their Subsidiaries’ Net Revenue Interest in the
asset, to less than that set forth on Exhibit D or increase the Company’s or its
Subsidiaries’ Working Interest in the asset, above that set forth on Exhibit D
(unless there is a corresponding and proportionate increase in the associated
Net Revenue Interest), or (B) materially interfere with the operation of the
properties of the Company, the Limited Partnership and their Subsidiaries in the
manner such operations were conducted as of Closing; (7) terms and conditions of
governmental licenses and permits affecting the asset; (8) liens for taxes or
assessments not yet delinquent or, if delinquent, being contested in good faith
in the ordinary course of

 

Page 54



--------------------------------------------------------------------------------

business; (9) liens of operators relating to obligations not yet delinquent or,
if delinquent, being contested in good faith in the ordinary course of business;
(10) any alleged Title Defects that have been waived by the Purchaser in writing
or not asserted on or before the Objection Deadline; and (11) such defects or
irregularities in the title to the asset that do not materially interfere with
the ownership, operation, value or use of the asset affected thereby and that
would not be considered material when applying general standards in the oil and
gas industry.

eeee. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization, or governmental entity.

ffff. “Phase I Environmental Inspection” means an assessment of the Company’s
and the Partnership’s compliance with Environmental Laws consisting of
examination of the Company’s, the Partnership’s (or its general partner’s) and
their Subsidiaries’ files and public documents, interviews of personnel of the
Company, the Partnership and their Subsidiaries and of other appropriate
persons, visual inspection of Company’s, the Partnership’s and their
Subsidiaries’ property, and NORM and asbestos surveys.

gggg. “Purchaser” is defined in the introductory paragraph.

hhhh. “Purchaser’s 401(k) Plan” is defined in Section 10(b).

iiii. “Purchaser Indemnified Parties” is defined in Section 14.

jjjj. “Records” is defined in Section 8(a).

kkkk. “Related Entities” is defined in Section 16(i)(II).

llll. “Release” means any release, disposal, discharge, injection, spill, leak,
pumping, dumping, emission, escape, dispersal, leaching, migration or placing
into, through or upon the environment, including any land, soil, surface water,
ground water or air.

mmmm. “Respondent” is defined in Section 15(f).

nnnn. “S Corporation” is defined in Section 5(h).

oooo. “Section 338(h)(10) Election is defined in Section 10(d).

pppp. “Seller” is defined in the introductory paragraph.

qqqq. “Seller’s 401(k) Plan” is defined in Section 10(b).

rrrr. “Seller Disclosure Schedules” is defined in Section 4

ssss. “Shareholder” is defined in the introductory paragraph.

 

Page 55



--------------------------------------------------------------------------------

tttt. “Shares” shall have the meaning set forth in the Recitals.

uuuu. “Sharing Ratio” shall be as set forth in Exhibit C.

vvvv. “Subsidiary” or “Subsidiaries” means with respect to any party, any
corporation or other organization, whether incorporated or unincorporated, of
which more than fifty percent of either the equity interests in, or the voting
control of, such corporation or other organization is, directly or indirectly
through Subsidiaries or otherwise, beneficially owned by such party or any
organization of which such party or a Subsidiary of such party is a general
partner or managing member.

wwww. “Surviving Covenants” is defined in Section 13(a).

xxxx. “Tax” or “Taxes” means any and all taxes, including any interest, fines,
penalties or other additions to tax that may become payable in respect thereof,
imposed by any federal, state, local or foreign government or any agency or
political subdivision of any such government, which taxes shall include, without
limiting the generality of the foregoing, all income or profits taxes, payroll
and employee withholding taxes, unemployment insurance taxes, social security
taxes, severance taxes, license charges, taxes on stock, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation and other obligations
of the same or of a similar nature to any of the foregoing. For purposes of this
Agreement, “Taxes” also includes any obligation under any law, agreement or
arrangement with any other Person with respect to Taxes of such other Person
(including pursuant to Treasury Regulation Section 1.1502-6 or comparable
provisions of state, local or foreign tax law) and including any liability for
Taxes of any predecessor entity.

yyyy. “Tax Adjustment” is defined in Section 10(e).

zzzz. “Tax Proceeding” is defined in Section 10(h).

aaaaa. “Tax Return” means any report, return (including any information return),
declaration, statement, bill, schedule, claim for refund or written information
required to be supplied to a federal, state, local or foreign taxing authority
in connection with Taxes, including any amendments thereof or any schedule or
attachment thereto.

bbbbb. “Title Defect” means any lien, encumbrance or encroachment on,
irregularity or defect in or objection to title to an asset, other than a
Permitted Encumbrance, that alone or in combination with other Title Defects
causes title to such asset to be less than Defensible Title.

ccccc. “Title Defect Threshold” is defined in Section 3(a).

ddddd. “Title Representations” means the representations and warranties with
respect to potential Title Defects set forth in (i) the first sentence of
Sections 5(v) and 6(u) and (ii) the second sentence of Sections 5(y), and 6(x).

 

Page 56



--------------------------------------------------------------------------------

eeeee. “Welfare Plan(s)” means any employee welfare benefit plan” as such term
is defined in Section 3(1) of ERISA (whether or not covered by Section 3(1) of
ERISA).

fffff. “Wells” all wells for the purpose of discovering or producing
Hydrocarbons or disposing of fluids produced in connection with the production
of Hydrocarbons.

ggggg. “Working Capital” is defined in Section 2(b).

hhhhh. “Working Interest” is set forth in Exhibit D.

[SIGNATURES ON NEXT PAGE]

 

Page 57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first set forth above.

 

PURCHASER Chaparral Energy, Inc. By:  

/s/ Mark A. Fischer

Name:   Mark A. Fischer Title:   Chief Executive Officer and President SELLERS
John Milton Graves Trust UTA 6/11/2004 By:  

/s/ Paul Korte

Name:   Paul Korte, Co-Trustee By:  

/s/ E. Ann Graves

Name:   E. Ann Graves, Co-Trustee J.M Graves, L.L.C. By:  

/s/ Michael L. Graves

Name:   Michael L. Graves Title:   Managing Member

/s/ E. Ann Graves

E. Ann Graves

/s/ John Graves

John Graves

/s/ Michael L. Graves

Michael L. Graves

 

Page 58



--------------------------------------------------------------------------------

ENTITIES CALUMET OIL COMPANY By:  

/s/ Michael L. Graves

  Michael L. Graves, President J.M. GRAVES L.L.C. By:  

/s/ Michael L. Graves

  Michael L. Graves, Managing Member JMG OIL & GAS, LP By:   J.M. Graves L.L.C.,
its general partner By:  

/s/ Michael L. Graves

  Michael L. Graves, Managing Member

 

Page 59